Exhibit 10.2

E X E C U T I O N    V E R S I O N

Date: 31 October 2012

ORPOWER 4 INC.

as Company

and

DEG – DEUTSCHE INVESTITIONS- UND

ENTWICKLUNGSGESELLSCHAFT MBH

as Original Lender

and

DEG – DEUTSCHE INVESTITIONS- UND

ENTWICKLUNGSGESELLSCHAFT MBH

as Global Agent

 

 

 

       

AMENDMENT AGREEMENT

relating to a COMMON TERMS AGREEMENT

   

 

 

 

   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1

  

INTERPRETATION

     2   

2

  

AMENDMENTS TO COMMON TERMS AGREEMENT

     4   

3

  

EFFECTIVE DATE

     4   

4

  

REPRESENTATIONS AND WARRANTIES

     4   

5

  

AMENDMENTS TO LOAN AGREEMENTS

     5   

6

  

ACKNOWLEDGEMENT OF FULLY-DRAWN FACILITY

     7   

7

  

FEES, COSTS AND EXPENSES

     7   

8

  

MISCELLANEOUS

     7   

9

  

THIRD PARTIES

     7   

SCHEDULE 1

     

TO AMENDMENT AGREEMENT

     8   

SCHEDULE 2

     

TO THE AMENDMENT AGREEMENT CONDITIONS PRECEDENT

     9   

SIGNATORIES

     10   

 

  -i-  



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 31 October 2012 by and between:

 

(1) ORPOWER 4 INC., a limited liability company incorporated under the laws of
the Cayman Islands, with its registered office at PO Box 309, Ugland House,
Grand Cayman KYI-1104, Cayman Islands and registered in the Republic of Kenya as
a foreign company having a place of business in the Republic of Kenya under
Certificate of Compliance number F.53/98 with its principal office located at
Off Moi South Lake Road, Hellsgate National Park, P.O. Box 1566-20117, Naivasha,
Kenya (the “Company”);

 

(2) DEG – DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH, as the global
agent on behalf of the Finance Parties (the “Global Agent”); and

 

(3) DEG – DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH as Original
Lender,

collectively referred to as the “Parties” (or, individually, a “Party”).

WHEREAS:

 

(A) The Company, the Global Agent and the Lenders entered into a Common Terms
Agreement dated 5 January 2009 pursuant to which the Lenders made available to
the Company a credit facility of US$105,000,000 (the “Common Terms Agreement”).

 

(B) The Company, the Global Agent and the Lenders have agreed to amend the
Common Terms Agreement such that the Loans made thereunder are no longer made on
a non-recourse, secured project finance basis to the Company, but are instead
converted to an unsecured corporate facility (the “Subordinated Loan Amount”),
with the Company’s obligations under the Common Terms Agreement being guaranteed
by the Company’s Affiliate, Ormat Technologies, Inc. (“OTEC”).

 

(C) Certain of the Participants have agreed to be prepaid their Participations
under the Finance Documents and The Emerging Africa Infrastructure Fund Limited
has agreed to amend the terms of its participation with the Lenders.

 

(D) The Company, the Lenders and the Global Agent have agreed to enter into this
Amendment Agreement in order to amend certain of the terms of the Common Terms
Agreement in order to reflect the prepayments and changes referred to above.

NOW IT IS HEREBY AGREED:

 

1 INTERPRETATION

In this Amendment Agreement:

 

1.1 words and expressions defined in the Common Terms Agreement shall, unless
otherwise defined herein, have the same meaning when used herein;

 

  -2-  



--------------------------------------------------------------------------------

1.2 the provisions of Clauses 1.1 and 1.2 of the Common Terms Agreement shall
also apply in the interpretation hereof as if expressly set out herein with each
reference to the “Agreement” being deemed to be a reference to this Amendment
Agreement; and

 

1.3 the following expressions shall have the following meanings:

“Amended Participation Agreement” means the amended participation agreement
dated on or about the date of this Amendment Agreement between DEG as DEG “B”
Lender and The Emerging Africa Infrastructure Fund Limited as Original
Participant.

“Amendment Documents” means:

 

  (a) this Amendment Agreement;

 

  (b) the Amended and Restated Common Terms Agreement;

 

  (c) the Amended Participation Agreement;

 

  (d) the Closing Coordination and Escrow Agreement; and

 

  (e) the Release Documents.

“Authorised Signatory” in relation to the Company and any communication to be
made or document to be executed or certified by the Company means, at any time,
any person:

 

  (a) who is at such time duly authorised by a resolution of the board of
directors of the Company or by virtue of his appointment by the Company to a
particular office to make that communication or to execute or certify that
document on behalf of the Company and in respect of whom the Global Agent has
received a certificate of a director or the secretary of the Company setting out
the name and signature of that person and confirming that person’s authority so
to act; and

 

  (b) in respect of whom no notice has been received by the Global Agent from
the Company to the effect that person is no longer an Authorised Signatory for
the Company.

“Closing Coordination and Escrow Agreement” means the closing coordination and
escrow agreement to be entered into by and among (inter alia) Overseas Private
Investment Corporation (“OPIC”), OTEC, Ormat International, Inc., Ormat Holding
Corp., OrPower 4 Inc., the Global Agent, BNY Corporate Trustee Services Limited,
Barclays Bank Of Kenya Limited, Commercial Bank of Africa Limited and Union
Bank, N.A.

“Effective Date” means the Business Day on which the Global Agent shall have
confirmed in writing that it has received all the documents listed in Schedule 2
to this Amendment Agreement and that each such document is, in form and
substance, satisfactory to the Global Agent.

“Guarantee” means the guarantee provided by OTEC, to the Global Agent for and on
behalf of the Lenders, dated on or about the date of this Amendment Agreement in
respect of the Company’s payment and certain other obligations under the Common
Terms Agreement.

 

  -3-  



--------------------------------------------------------------------------------

“Subordination Agreement” means the subordination agreement dated on or about
the date of this Amendment Agreement between the Global Agent, the Lenders, the
Company and OPIC pursuant to which the Lenders have agreed, inter alia, to
subordinate their rights to repayment under the OPIC finance documents.

“Release Documents” means each of the documents dated on or about the date of
this Amendment Agreement setting out various releases of Participations and
Security under the Common Terms Agreement, as set out in Schedule 1 to the
Closing Coordination and Escrow Agreement.

 

2 AMENDMENTS TO COMMON TERMS AGREEMENT

 

2.1 The Parties hereto agree that with effect from the Effective Date the Common
Terms Agreement shall be read and construed for all purposes as if it
incorporated the amendments set out in Schedule 1 hereto and shall be deemed to
take effect in the form set out in Schedule 1, which for the purposes of this
Amendment Agreement shall be known as the “Amended and Restated Common Terms
Agreement”.

 

2.2 The Global Agent hereby confirms that it has been instructed by all the
Lenders to sign this Amendment Agreement and to thereby amend the terms of the
Amended and Restated Common Terms Agreement and ancillary Finance Documents and
such amendments are binding on all the Finance Parties as such term is defined
in the Amended and Restated Common Terms Agreement.

 

2.3 This Amendment Agreement will constitute a Finance Document for the purposes
of the Amended and Restated Common Terms Agreement.

 

2.4 Except as otherwise provided in the Amendment Documents, the Finance
Documents remain in full force and effect.

 

3 EFFECTIVE DATE

 

3.1 Subject to:

 

  (a) the representations and warranties set out in Clause 4 of this Amendment
Agreement being true and accurate; and

 

  (b) the Global Agent having received the documents set out in Schedule 2 to
this Amendment Agreement,

the amendments to the Common Terms Agreement set out in the Amended and Restated
Common Terms Agreement shall take effect on the Effective Date in accordance
with their terms.

 

  -4-  



--------------------------------------------------------------------------------

4 REPRESENTATIONS AND WARRANTIES

 

4.1 The Company represents and warrants to and for the benefit of the Global
Agent on the date hereof and on the Effective Date that:

 

  (a) It is a company limited by shares and duly incorporated and validly
existing under the laws of the Cayman Islands and duly registered as a foreign
company having a place of business in the Republic of Kenya in accordance with
Part X of the Kenyan Companies Act and has the corporate power to own its
assets, conduct its business as presently conducted or proposed to be conducted
and to enter into, and comply with its obligations under, the Finance Documents
to which it is a party.

 

  (b) It has power to enter into, perform and deliver, and has taken all
necessary actions to authorise its entry into, performance and delivery of, each
of the Amendment Documents and to carry out the transactions contemplated by the
Amendment Documents to which it is party.

 

  (c) The obligations of the Company under the Amendment Documents constitute,
or will, when executed, constitute valid, legally binding and enforceable
obligations of the Company, enforceable in accordance with their terms except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, liquidation, winding-up or other similar laws of general
applicability affecting the enforcement of creditor’s rights generally.

 

  (d) Its entry into, exercise of its rights under and performance and
compliance with its obligations under the Amendment Documents and the carrying
out of the transactions contemplated by the Amendment Documents do not:

 

  (i) contravene any law, directive, judgment or order to which it is subject;

 

  (ii) contravene its memorandum or articles of association;

 

  (iii) breach any agreement or the terms of any consent to which it is a party
or which is binding upon it or any of its respective assets; and

 

  (iv) oblige it, to create any security or result in the creation of any
security over its assets.

 

4.2 The Company hereby agrees that each of the representations and warranties
which under the terms of Clause 19 of the Common Terms Agreement are deemed
repeated on certain dates shall in addition be deemed repeated on the date of
this Amendment Agreement and on the Effective Date.

 

5 AMENDMENTS TO LOAN AGREEMENTS

 

5.1 The parties hereto agree that with effect from the Effective Date the DEG
“A” Loan Agreement and the DEG “B” Loan Agreement shall be amended as follows:

 

  (a) The provisions of Clause 4 (Conditions Precedent) and Clause 5
(Disbursement) shall be deleted in their entirety and replaced with: “No longer
applicable”.

 

  (b) The reference in Clause 6 (Repayment) to Schedule 11 of the Common Terms
Agreement shall be amended to be a reference to Schedule 7 of the Amended and
Restated Common Terms Agreement.

 

  -5-  



--------------------------------------------------------------------------------

  (c) The reference in Clause 10.3 (Commitment Fees) to Clause 10.6 (Monitoring
Fees) of the Common Terms Agreement shall be amended to be a reference to Clause
10.2 (Monitoring Fees) of the Amended and Restated Common Terms Agreement.

 

  (d) All references to the following existing clauses of the Common Terms
Agreement included in the DEG “A” Loan Agreement and the DEG “B” Loan Agreement
shall be amended such that they are deemed to be references to the new clause
numbers of the Amended and Restated Common Terms Agreement, as set out in the
table below:

 

Existing reference to a clause in the
Common Terms Agreement

  

New clause reference to a clause in the
Amended and Restated Common
Terms Agreement

23 (Representations and Warranties)   

19

24 (Affirmative Covenants)   

20

25 (Negative Covenants)   

21

26 (Events of Default)   

22

26.1(h) (Expropriation)   

22.1(g)

26.1(k) (Insolvency)   

22.1(i)

26.1(l) (Winding-Up)   

22.1(j)

26.1(m) (Appointment of Officer)   

22.1(k)

26.1(n) (Analogous Events)   

22.1(l)

27 (Changes to Lenders)   

23

28 (Assignments and Transfer by Parties)   

24

29.4 (Directions)   

25.4

34 (Notices)   

30

35.1 (Accounts)   

31.1

35.2 (Certificates and Determinations)   

31.2

36 (Partial Invalidity)   

32

37 (Amendments and Waivers)   

33

39 (Counterparts)   

35

 

  -6-  



--------------------------------------------------------------------------------

5.2 Subject to the terms of this Amendment Agreement, the DEG “A” Loan Agreement
and the DEG “B” Loan Agreement will remain in full force and effect and as from
the Effective Date.

 

5.3 The parties hereto agree that with effect from the Effective Date the
Participation Agreement relating to the DEG “B” Loan Agreement shall be amended,
as agreed between the DEG “B” Lender and the Original Participant.

 

6 ACKNOWLEDGEMENT OF FULLY-DRAWN FACILITY

The Company acknowledges and agrees that the Facility has been fully drawn and
no further Disbursements may be made under the Amended and Restated Common Terms
Agreement.

 

7 FEES, COSTS AND EXPENSES

 

7.1 The Company shall pay to the Global Agent a restructuring fee of 0.75% of
the Subordinated Loan Amount within ten (10) days after the execution of this
Amendment Agreement.

 

7.2 The Company shall, from time to time on demand of the Global Agent,
reimburse the Global Agent for all costs and expenses reasonably incurred by the
Global Agent in the negotiation, preparation and execution of the Amendment
Documents and the completion of the transactions contemplated herein.

 

7.3 The Company shall, from time to time on demand of the Global Agent,
reimburse the Global Agent for all costs and expenses (including legal fees and
VAT) properly incurred in or in connection with the preservation and/or
enforcement of any of the rights of the Global Agent under the Amendment
Documents.

 

8 MISCELLANEOUS

Clauses 34 (Notices), 36 (Partial Invalidity), 39 (Counterparts), 40 (Governing
Law) and 41 (Enforcement) of the Common Terms Agreement shall be deemed
incorporated in this Amendment Agreement (with such conforming amendments as the
context requires) as if set out herein.

 

9 THIRD PARTIES

A person who is not a party to this Amendment Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.

AS WITNESS the hands of the duly authorised representatives of the Parties
hereto the day and year first above written

 

  -7-  



--------------------------------------------------------------------------------

SCHEDULE 1

to Amendment Agreement

 

  -8-  



--------------------------------------------------------------------------------

E X E C U T I O N    V E R S I O N

Date: 31 October 2012

ORPOWER 4 INC.

as Company

and

DEG – DEUTSCHE INVESTITIONS- UND

ENTWICKLUNGSGESELLSCHAFT MBH

as Original Lender

and

DEG – DEUTSCHE INVESTITIONS- UND

ENTWICKLUNGSGESELLSCHAFT MBH

as Global Agent

 

 

 

       

AMENDED AND RESTATED COMMON TERMS

AGREEMENT

   

 

 

 

   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1

  

DEFINITIONS AND INTERPRETATION

     6   

1.1

  

Definitions

     6   

1.2

  

Construction

     27   

1.3

  

Third Party Rights

     29   

2

  

FACILITIES

     29   

2.1

  

General

     29   

2.2

  

Finance Parties’ Rights and Obligations

     29   

3

  

PURPOSE

     30   

3.1

  

Purpose

     30   

3.2

  

Monitoring

     30   

4

  

CONDITIONS

     30   

5

  

DISBURSEMENT

     30   

6

  

REPAYMENT

     30   

6.1

  

Repayment of Loans

     30   

6.2

  

Reborrowing

     30   

7

  

VOLUNTARY PREPAYMENT AND CANCELLATION

     31   

7.1

  

[Omitted]

     31   

7.2

  

Voluntary Prepayment

     31   

7.3

  

Right of Repayment and Cancellation in Relation to a Single Lender

     31   

7.4

  

Restrictions

     33   

8

  

MANDATORY PREPAYMENTS

     33   

8.1

  

Mandatory Prepayment due to Illegality

     33   

8.2

  

Application of Prepayments

     34   

9

  

INTEREST AND BREAK COSTS

     34   

9.1

  

Interest

     34   

9.2

  

Break Costs

     34   

9.3

  

Default Interest

     35   

9.4

  

Fixed Rate Loans

     35   

9.5

  

Fixed Rate Basis

     36   

9.6

  

Absence of quotations

     36   

9.7

  

Market disruption

     36   

9.8

  

Alternative basis of interest or funding

     37   

10

  

FEES

     37   

10.1

  

Global Agency Fee

     37   

10.2

  

Monitoring Fees

     37   

 

  -i-  



--------------------------------------------------------------------------------

11

  

TAXES

     37   

11.1

  

Gross-up

     37   

11.2

  

Tax indemnity

     38   

11.3

  

Tax Credit

     39   

11.4

  

Stamp taxes

     39   

11.5

  

Value added taxes

     39   

12

  

INCREASED COSTS

     40   

12.1

  

Increased Costs

     40   

12.2

  

Increased Cost Claims

     41   

12.3

  

Exceptions

     41   

13

  

OTHER INDEMNITIES

     41   

13.1

  

Currency Indemnity

     41   

13.2

  

Other Indemnities

     42   

13.3

  

Additional Indemnities in Favour of Global Agent

     43   

14

  

MITIGATION BY THE FINANCE PARTIES

     43   

14.1

  

Mitigation

     43   

14.2

  

Limitation of Liability

     44   

15

  

COSTS AND EXPENSES

     44   

15.1

  

Transaction Expenses

     44   

15.2

  

Amendment Costs

     45   

15.3

  

Enforcement Costs

     45   

15.4

  

Advisors

     45   

16

  

FINANCIAL REPORTS

     46   

16.1

  

Financial Information

     46   

16.2

  

Requirements as to Financial Statements

     46   

16.3

  

Change to Accounting Policies

     47   

17

  

REPORTING REQUIREMENTS

     48   

17.1

  

Reporting Requirements

     48   

17.2

  

Form of Reports

     50   

17.3

  

Accuracy and Completeness

     50   

18

  

EXPERT

     51   

[Omitted]

     51   

19

  

REPRESENTATIONS AND WARRANTIES

     51   

19.1

  

Representations and Warranties

     51   

19.2

  

Lenders’ Reliance

     55   

19.3

  

Repetition

     56   

20

  

AFFIRMATIVE COVENANTS

     56   

20.1

  

Affirmative Covenants

     56   

 

  -ii  



--------------------------------------------------------------------------------

21

  

NEGATIVE COVENANTS

     61   

21.1

  

Negative Covenants

     61   

22

  

EVENTS OF DEFAULT

     63   

22.1

  

Events of Default

     63   

22.2

  

Remedies on an Event of Default

     67   

22.3

  

Bankruptcy

     68   

23

  

CHANGES TO LENDERS

     68   

23.1

  

Assignments and Transfers by the Lenders

     68   

23.2

  

Procedure for Assignment or Transfer

     68   

23.3

  

Copy of Transfer Certificate to Company

     70   

23.4

  

Limitation of Responsibility of Lenders

     70   

23.5

  

Assignment or transfer fee

     71   

24

  

ASSIGNMENTS AND TRANSFERS BY THE PARTIES

     71   

25

  

AGENCY PROVISIONS

     71   

25.1

  

Appointment and Duties of the Global Agent

     71   

25.2

  

Relationship

     72   

25.3

  

Delegation

     72   

25.4

  

Directions

     72   

25.5

  

Business with the Group

     73   

25.6

  

Default

     74   

25.7

  

Responsibility

     74   

25.8

  

Information

     75   

25.9

  

Reliance

     76   

25.10

  

Exclusion of Liability

     77   

25.11

  

Compliance

     77   

25.12

  

Relationship with Lenders

     77   

25.13

  

Individual position of the Global Agent

     78   

25.14

  

Lenders’ Indemnity to the Global Agent

     78   

25.15

  

Notice period

     79   

26

  

RESIGNATION AND REMOVAL OF AGENTS

     79   

26.1

  

Resignation and Removal of the Global Agent

     79   

26.2

  

Replacement of the Global Agent

     79   

26.3

  

Rights and Obligations

     80   

27

  

DISCLOSURE OF INFORMATION

     80   

27.1

  

Disclosure by Finance Parties

     80   

27.2

  

Disclosure by the Company

     82   

28

  

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

     82   

29

  

PAYMENT MECHANICS

     83   

29.1

  

Payments to Lenders and the Company

     83   

29.2

  

Distributions by the Global Agent

     83   

 

  -iii-  



--------------------------------------------------------------------------------

29.3

  

Clawback

     83   

29.4

  

No Set-Off by the Company

     83   

29.5

  

Business Days

     83   

29.6

  

Currency of Account

     84   

29.7

  

Change of Currency

     84   

29.8

  

Partial payments

     84   

29.9

  

Disruption to payment systems

     85   

29.10

  

Timing of payments

     86   

30

  

NOTICES

     86   

30.1

  

Communications in Writing

     86   

30.2

  

Addresses

     87   

30.3

  

Delivery

     88   

30.4

  

Use of websites

     88   

30.5

  

Notification of Address, Fax number

     89   

30.6

  

English Language

     89   

31

  

CALCULATIONS AND CERTIFICATES

     90   

31.1

  

Accounts

     90   

31.2

  

Certificates and Determinations

     90   

31.3

  

Day Count Convention

     90   

32

  

PARTIAL INVALIDITY

     90   

33

  

AMENDMENTS AND WAIVERS

     90   

33.1

  

Procedure

     90   

33.2

  

Exceptions

     90   

33.3

  

Waivers and remedies cumulative

     92   

34

  

TERMINATION

     92   

35

  

COUNTERPARTS

     92   

36

  

GOVERNING LAW

     92   

37

  

ENFORCEMENT

     92   

37.1

  

Jurisdiction

     92   

37.2

  

Arbitration

     93   

37.3

  

Service of Process

     94   

37.4

  

Waiver

     94   

38

  

ENTIRE AGREEMENT

     95   

SCHEDULE 1

     

The Original Lenders

     96   

SCHEDULE 2

     

Conditions of Disbursement

     97   

 

  -iv-  



--------------------------------------------------------------------------------

SCHEDULE 3

     

Form of Transfer Certificate

     98   

SCHEDULE 4

     

Form of Accession Letter

     100   

SCHEDULE 5

     

HIV Protective Measures

     102   

SCHEDULE 6

     

Form of Operating Report

     103   

SCHEDULE 7

     

Repayment Schedule

     112   

SCHEDULE 8

     

Corporate Structure Chart

     113   

SCHEDULE 9

     

Form of Financial Statements

     

Part 1

     

Form of Unaudited Financial Statements for Company

     114   

Part 2

     

Form of Audited Financial Statements for Kenyan Branch

     116   

Part 3

     

Form of Audited Financial Statements for Company

     117   

SCHEDULE 12

     

Calculation of the Mandatory Cost

     121   

SCHEDULE 13

     

Form of Operating Budget

     124   

SCHEDULE 14

     

Form of Environmental and Social Action Plan

     126   

 

  -v-  



--------------------------------------------------------------------------------

AMENDED AND RESTATED COMMON TERMS AGREEMENT

THIS AGREEMENT by and between

 

(1) ORPOWER 4 INC., a limited liability company incorporated under the laws of
the Cayman Islands, with its registered office at PO Box 309, Ugland House,
Grand Cayman, KYI-1104, Cayman Islands and registered in the Republic of Kenya
as a foreign company having a place of business in the Republic of Kenya under
Certificate of Compliance number F.53/98 with its principal office located at
Off Moi South Lake Road, Hellsgate National Park, P.O. Box 1566-20117, Naivasha,
Kenya (the “Company”);

 

(2) DEG – DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH, as the global
agent on behalf of the Finance Parties (the “Global Agent”); and

 

(3) the LENDERS, as defined herein,

collectively referred to as the “Parties” (or, individually, a “Party”).

WHEREAS:

 

(A) The Company has entered into a Power Purchase Agreement with KPLC in
relation to the sale of capacity and energy at the Plant, to be constructed,
developed and operated pursuant to various agreements entered into by the
Company in respect of the Project.

 

(B) The Parties to this Agreement have agreed to enter into this Agreement to
record the common terms and conditions on which the Lenders propose to make
available to the Company certain loan facilities (each of which will be recorded
in a separate Loan Agreement) in relation to the Project.

NOW, THEREFORE, the parties agree as follows:

IT IS AGREED as follows:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Accession Letter” means a document substantially in the form set out in
Schedule 4 (Form of Accession Letter).

“Accounting Principles” means GAAP or IFRS, as the case may be, in each case
consistently applied.

 

  6  



--------------------------------------------------------------------------------

“Affiliate” means a Subsidiary or a Holding Company of a Person or any other
Subsidiary of that Holding Company.

“Agreement” means this Amended and Restated Common Terms Agreement, together
with its Schedules.

“Annual Environmental and Social Monitoring Report” means the annual monitoring
report to be provided by a NEMA-approved consultant acceptable to the Global
Agent (acting on the instructions of the Lenders) describing the environmental
and social performance of the Company, demonstrating compliance by the Company
with the Environmental and Social Requirements and, if the Company fails to
comply with the Environmental and Social Requirements detailing such
non-compliance together with the action being taken to remedy such failure.

“Auditors” means PricewaterhouseCoopers or such other firm as the Company
appoints from time to time as its auditors in accordance with Clause 20.1(e)
(Auditors).

“Authorisations” means any consent, registration, filing, agreement,
notarisation, certificate, licence, approval, permit, authority or exemption
from, by or with any Authority, whether given by express action or deemed given
by failure to act within any specified time period and all corporate, creditors’
and shareholders’ approvals or consents.

“Authorised Representative” means any natural person who is duly authorised by
any Person to act on its behalf for the relevant purposes and, in the case of
the Company, who is an officer of the Company and whose name and a specimen of
whose signature has been most recently delivered by the Company to the Global
Agent.

“Authority” means:

 

  (a) any national, supranational, regional or local government or governmental,
administrative, fiscal, judicial or government owned body, department, political
subdivision, instrumentality, agency, regulatory authority, corporation or
commission, court or tribunal; or

 

  (b) any Person, whether or not government owned or controlled and howsoever
constituted or called, that exercises the functions of a central bank.

 

  7  



--------------------------------------------------------------------------------

“Availability Period” means, in respect of each Facility, the period from and
including the date of this Agreement to and including the earliest of:

 

  (a) three Months immediately prior to the First Repayment Date or such longer
period as the Global Agent (acting on the instructions of the Lenders) may agree
in respect the Facilities;

 

  (b) twelve Months after Financial Close; and

 

  (c) the first Business Day on which the Available Commitment of such Facility
is zero.

“Available Commitment” means, in respect of each Lender under its relevant
Facility, that Lender’s Commitment minus:

 

  (a) the amount of any Loans made available by that Lender or, where relevant,
its participation in any Loans made available under the relevant Facility; and

 

  (b) in relation to any proposed Disbursement, the amount of any Loans or,
where relevant, its participation in such Loans which have been or are due to be
made on or before the proposed Disbursement Date under the relevant Facility.

“Available Facility” means, in respect of any Facility, the aggregate for the
time being of the Available Commitment of each of the Lenders making or
participating in Loans under that Facility.

“Base Equity Amount” means the aggregate equity investment from the Shareholders
from time to time being the aggregate amount paid in consideration for the issue
of equity share capital, share premium account, retained earnings of the Company
and the aggregate principal amount of subordinated loans made available to the
Company.

“Basic Terms and Conditions of Employment” means wage, working hours, labour
contract and occupation health and safety issues based on the relevant ILO
Conventions 26 and 131 (Remuneration) 1 (working hours) and 155 (Health and
Safety) and recommendations.

“Break Costs” means in respect of the Loans other than any Fixed Rate Loan, the
amount (if any) by which (i) the interest which a Lender should have received
for the period from the date of receipt of all or any part of such Loan or its
participation in such Loan or Unpaid Sum (as applicable) to the last day of the
Interest Period (had the principal amount or Unpaid Sum (as applicable) been
paid on the last day of the Interest Period) exceeds (ii) the amount which such
Lender would be able to obtain by placing an amount equal to the principal
amount or Unpaid Sum (as applicable) received by it on deposit with a leading
bank in the Interbank Market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the Interest Period.

 

  8  



--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday, Sunday or any other day which
is a legal holiday) on which banks are open for general business in:

 

  (a) London, New York, Nairobi, Mauritius and Frankfurt; and

 

  (b) solely for the purposes of:

 

  (i) the giving of notices to or by;

 

  (ii) the giving of any instruction by; or

 

  (iii) the granting of any waiver or consent by,

each Lender, in their respective principal place of doing business.

“CER Documents” means any documents in respect of the sale or commercialising of
Certified Emissions Reductions in relation to the Project entered into by the
Company prior to the date hereof with the approval of the Global Agent, or after
the date hereof, in accordance with the OPIC Finance Agreement.

“Certified Emissions Reductions” means a unit issued pursuant to Article 12 of
the Kyoto Protocol as well as all other relevant international agreements and
resolutions and is equal to one metric tonne of Carbon Dioxide Equivalent,
calculated in accordance with such agreements and resolutions.

“Charter Documents” means with respect to any Person, its constitutive
documents, including, where relevant, its memorandum and articles of association
and a certificate of good standing.

“Commitment” means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “Commitment” in Schedule 1 (The Original Lenders) and the amount of
any other Commitment transferred to it under this Agreement and the relevant
Loan Agreement; and

 

  (b) in relation to any other Lender, the amount of any Commitment under any
Facility transferred to it in accordance with the relevant Loan Agreement and
the Finance Documents,

in each case to the extent not cancelled, reduced or transferred by it under the
Finance Documents.

“Company’s Legal Counsel” means Chadbourne & Parke LLP and the Company’s Kenyan
Counsel or such other legal counsel as the Company may choose with the consent
of the Global Agent (acting on the instructions of the Lenders) (such consent
not to be unreasonably withheld or delayed).

 

  9  



--------------------------------------------------------------------------------

“Company’s Kenyan Counsel” means Kaplan & Stratton or such other legal counsel
as the Company may choose with the consent of the Global Agent (acting on the
instructions of the Lenders) (such consent not to be unreasonably withheld or
delayed).

“Confidentiality Undertaking” means a confidentiality undertaking in a
recommended form of the LMA or such other form as the Company and the Global
Agent (acting on the instructions of the Lenders) may agree.

“Control” means the possession, directly or indirectly, by a Person or group of
Persons acting in concert, of the power to direct or cause the direction of the
management and policies of another Person, through the ownership of voting
securities, enforceable voting arrangements or by contract, in respect of both
ordinary and extraordinary matters including reorganization, restructuring, and
the amendment of that Person’s memorandum and articles of association or other
constitutive documents; and “Controlled” and “Controlling” shall be construed
accordingly.

“Corporate Structure Chart” means the chart set out in Schedule 8 (Corporate
Structure Chart).

“Debt” means any indebtedness of the Company for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any acceptance credit (including any dematerialised equivalent);

 

  (c) any bond, note, debenture, loan stock or other similar instrument;

 

  (d) any redeemable preference share;

 

  (e) any agreement treated as a finance or capital lease in accordance with the
Accounting Principles;

 

  (f) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (g) the acquisition cost of any asset or service to the extent payable before
or after its acquisition or possession by the party liable where the advance or
deferred payment:

 

  (i) is arranged primarily as a method of raising finance or of financing the
acquisition of that asset or service or construction of that asset or service;
or

 

  (ii) involves a period of more than three months before or after the date of
acquisition or supply;

 

  10  



--------------------------------------------------------------------------------

  (h) any Derivative Transaction (and, when calculating the value of that
Derivative Transaction, only the marked to market value (or, if any actual
amount is due as a result of the termination or close-out of that Derivative
Transaction, that amount) shall be taken into account);

 

  (i) any other transaction (including any forward sale or purchase agreement)
which has the commercial effect of a borrowing and would be classified as a
borrowing under the Accounting Principles;

 

  (j) any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution; or

 

  (k) any guarantee, indemnity or similar assurance against financial loss of
any person in respect of any item referred to in the above paragraphs.

“Debt Service Obligations” means all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company under a Finance Document, or
otherwise to any lender or financial institution of every kind and description
(whether or not evidenced by any note or instrument), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of this Agreement, any of the other Finance Documents, or
any other loan or finance document including all interest, fees (including fees
payable to the agents or other financial institutions), charges, expenses,
attorneys’ fees and accountants’ fees chargeable to the Company in connection
with any dealings of the Company with a financial institution and payable by the
Company hereunder or under a loan agreement or other finance document evidencing
any kind of Debt of the Company.

“Default” means an Event of Default or any event or circumstance which would,
with the expiry of any applicable grace period or other lapse of time, the
giving of any applicable notice, the making by a Finance Party of any applicable
determination under the Finance Documents or any combination of any of the
foregoing, be an Event of Default.

“DEG” means DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH.

“DEG “A” Facility” means the “A” loan facility to be made available to the
Company under the DEG A Loan Agreement.

“DEG “A” Lender” means:

 

  (a) the Original Lender under the DEG “A” Facility; and

 

  (b) any New Lender under the DEG “A” Facility,

and in each case which has not ceased to be a Party hereto in accordance with
the terms of the Finance Documents.

 

  11  



--------------------------------------------------------------------------------

“DEG A Loan” means a loan made by a DEG A Lender.

“DEG A Loan Agreement” means the loan agreement between the Company, the Global
Agent and DEG in relation to the DEG A Loan.

“DEG “B” Facility” means the “B” loan facility to be made available to the
Company under the DEG B Loan Agreement.

“DEG “B” Lender” means:

 

  (a) any Original Lender under the DEG “B” Facility; and

 

  (b) any New Lender under the DEG “B” Facility,

and in each case which has not ceased to be a Party hereto in accordance with
the terms of the Finance Documents.

“DEG B Loan” means a loan made by a DEG B Lender.

“DEG B Loan Agreement” means the loan agreement between the Company, the Global
Agent and DEG in relation to the DEG B Loan.

“DEG Loans” means the DEG A Loan and the DEG B Loan.

“Derivative Transaction” means any swap agreement, cap agreement, collar
agreement, futures contract, forward contract or similar arrangement with
respect to interest rates, currencies or commodity prices.

“Disbursement” means a disbursement of any Facility.

“Disbursement Date” means the date of a Disbursement, being the date on which
the relevant Loan is actually made.

“Disruption Event” means:

 

  (a) a material disruption to the payment or communications systems or to the
financial markets which are required to operate in order for payments to be made
(or other transactions to be carried out) in connection with the transactions
contemplated by the Finance Documents, which is not caused by, and is beyond the
control of, any of the Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing it, or any other Party from:

 

  (i) performing its payment obligations under the Finance Documents; or

 

  (ii) communicating with other Parties under the Finance Documents,

 

  12  



--------------------------------------------------------------------------------

and which is not caused by, and is beyond the control of, the Party whose
operations are disrupted.

“Distribution” means any:

 

  (a) dividends or other distribution (in cash or in kind) or any other payment
by way of return on capital of, or other investment in, the Company, including
any payments in respect of any Shareholder Debt; or

 

  (b) any cancellation, repayment, redemption (including redemption of Shares),
repurchase or return of the capital of the Company.

“EAIF” means The Emerging Africa Infrastructure Fund Limited, a company
incorporated under the laws of Mauritius with its registered office at c/o
Standard Bank Trust Company (Mauritius) Limited, 10th Floor, 1 CyberCity, Ebene,
Mauritius.

“EFP” means European Financing Partners.

“EIB” means European Investment Bank.

“Environmental and Social Management Plan” means the plan to be prepared by the
Company detailing the mitigation measures and monitoring to be undertaken so as
to ensure effective implementation of the Environmental and Social Requirements
and the environmental and social action plan as set out in Schedule 14 (Form of
Environmental and Social Management Plan) and the maintenance of an
environmental/occupational health & safety/community management system according
to ISO 14001/OHSAS 18001.

“Environmental and Social Requirements” means:

 

  (a) the IFC Performance Standards;

 

  (b) the Equator Principles;

 

  (c) the IFC Environmental, Health and Safety Guidelines;

 

  (d) the Environmental Laws;

 

  (e) the terms and standards as set out in any ILO convention signed and
ratified by Kenya, as well as ILO Core Labour Standards as set out in ILO
Declaration on Fundamental Principles and Rights at Work from 1998 and the Basic
Terms and Conditions of Employment;

 

  (f) any Authorisations pertaining to environmental, social, and occupational
health and safety aspects of the Project; and

 

  (g) any provisions of this Agreement relating to environmental, social and
occupational health and safety aspects of the Project.

 

  13  



--------------------------------------------------------------------------------

“Environmental Impact Assessment” means the environmental impact assessment in
respect of the Project dated 27 June 2007 as amended or supplemented in
accordance with applicable Environmental and Social Requirements.

“Environmental Laws” means all laws and regulations of any Kenyan Authority
(including any relevant international treaty obligations) relating to any of the
following topics: air emissions, discharges to surface or ground water, noise
emissions, solid or liquid waste disposal, the generation, use, handling
treatment, storage, transportation or disposal of toxic or hazardous substances
or wastes, nuisance, the conservation or protection of the environment,
ecosystems and living organisms, cultural property, indigenous peoples,
resettlement, child labor and forced labor, public health and occupational
health and safety.

“Event of Default” means any event or circumstance specified as such in Clause
22.1 (Events of Default).

“Extraordinary Commercial Expenses” means, as applicable, any commission not
referred to in the Finance Documents or which does not result from a valid
agreement entered into in connection with the transactions contemplated by such
Finance Documents, any commission which does not cover an actual and legitimate
service provided, any commission paid in a tax haven, any commission paid to a
beneficiary which is not clearly identified or to a company which could be
considered as a sham company or which is set up to disguise the ultimate
beneficiary. For the avoidance of doubt, payments made by or on behalf of the
Company in or to the Cayman Islands (whether originating in or outside the
Cayman Islands) for the benefit of any third party as compensation for
legitimate services provided to the Company by such third party shall not
constitute “commission paid in a tax haven” (provided that such payment does not
amount to a Prohibited Act nor to drug trafficking, fraud related to the
financial interests of the European Union, corruption, bribery, organised crime,
criminal activities or terrorism).

“Facilities” means, together, the DEG “A” Facility and the DEG “B” Facility and
each such facility being a “Facility”.

“Facility Office” means:

 

  (a) in respect of an Original Lender, the office set out in Clause 30.2
(Addresses); or

 

  (b) the office notified by a Lender to the Global Agent by not less than seven
(7) days’ notice,

 

  14  



--------------------------------------------------------------------------------

as the office or offices through which it will perform its obligations under the
Finance Documents.

“Fee Letters” means any fee letter delivered pursuant to Clause 10 (Fees),
together with any other fee letter or other document entered or to be entered
into between the Company and any Finance Party, evidencing fees payable to any
Finance Party in connection with the Project.

“Final Repayment Date” means 15th December 2018.

“Final Termination Date” means the date on which all of the obligations of the
Company under all Finance Documents have been finally and indefeasibly
discharged in full.

“Finance Documents” means:

 

  (a) this Agreement;

 

  (b) the Guarantee;

 

  (c) the Subordination Agreement;

 

  (d) each Loan Agreement; and

 

  (e) each Fee Letter,

together with any other documents, agreements or other contracts designated as
such from time to time by the Global Agent (acting on the instructions of the
Lenders) and the Company.

“Finance Parties” means each Lender and the Global Agent and each such Party
shall be a “Finance Party”.

“Financial Close” means the satisfaction (or waiver) in accordance with the
terms of the Finance Documents of all conditions to the making (or as the
context may require, the proposed making) of the first Disbursement of the DEG A
Loan and the DEG B Loan.

“Financial Reports” means the financial reports provided to the Global Agent
under Clause 16.1 of this Agreement.

“Financial Year” means the accounting year of the Company commencing each year
on January 1 and ending on the following December 31, or such other period as
the Company may designate as its accounting year from time to time in accordance
with the OPIC Finance Agreement.

“Financing Partners” means EIB and each of the relevant committing partners of
EFP.

 

 

15

 



--------------------------------------------------------------------------------

“Financing Principal” means principal amounts payable by the Company under the
Finance Documents.

“First Repayment Date” means 15th December 2009.

“Fixed Interest Rate” means, in relation to any Loan the rate determined by the
Lenders for a period up to the Final Repayment Date (as certified by the Global
Agent acting on the instructions of the Lenders in the applicable Fixed Rate
Loan) on the Quotation Day for the period of the Fixed Rate Loan as determined
pursuant to Clause 9.4 (Fixed Rate Loans).

“Fixed Rate Break Costs” has the meaning given to such term in each Loan
Agreement.

“Fixed Rate Loan” means a Loan on which the rate of interest is calculated in
accordance with Clause 9.4 (Fixed Rate Loans).

“GAAP” means the generally accepted accounting principles of the United States
of America from time to time.

“Guarantee” means the guarantee provided by the Guarantor to the Global Agent
for the benefit of the Lenders, dated on or about the date of this Agreement in
respect of the Company’s payment and certain other obligations under this
Agreement.

“Guarantor” means Ormat Technologies, Inc., a corporation organized and existing
under the laws of the State of Delaware.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which such company or corporation is a
Subsidiary.

“IFC” means the International Finance Corporation with its headquarters at 2121
Pennsylvania Avenue, NW Washington, DC 20433, USA.

“IFC Environmental, Health and Safety Guidelines” means the following guidelines
issued by IFC:

 

  (a) the Environmental, Health and Safety Guidelines for Geothermal Power
Generation dated April 30, 2007; and

 

  (b) the General Environmental Health and Safety Guidelines dated April 30,
2007,

copies of which have been delivered to, and receipt of which has been
acknowledged by, the Company and which are incorporated herein by reference.

 

  16  



--------------------------------------------------------------------------------

“IFC Performance Standards” means those performance standards published by IFC
on its website (www.ifc.org) which define clients’ roles and responsibilities
for managing their projects, including requirements to disclose information.

“IFRS” means accounting principles and practices generally accepted
internationally as published by the International Accounting Standards Board
consistently applied.

“ILO” means International Labour Organisation with its headquarters at 4 Route
des Morillions, CH-1211 Genève 33, Switzerland.

“ILO Core Labour Standards” means the core labour standards as set out in the
ILO Conventions 29 and 105 (on Forced Labour), ILO Conventions 138 (on Minimum
Age) and 182 (on Worst Forms of Child Labour), ILO Conventions 100 and 111 (on
Non-Discrimination), and ILO Conventions 87 and 98 (on Freedom of Association
and Collective Bargaining.

“Increased Costs” has the meaning given to such term in Clause 12.1(b)
(Increased Costs).

“Interbank Market” means the London interbank market.

“Interim Quarterly Date” means March 15 and September 15 of each year,
commencing with the first such date following the initial disbursement under the
OPIC Finance Agreement.

“Interest Payment Date” means 17th June and 17th December.

“Interest Period” in relation to a Facility has the meaning given to such term
in the Loan Agreement relating to such Facility.

“Kenya” means the Republic of Kenya.

“Kenyan Companies Act” means the Companies Act, Chapter 486 of the Laws of
Kenya.

“KfW” means Kreditanstalt für Wiederaufbau, a public law institution (Anstalt
des Öffentlichen Rechts) having its seat at Palmengartenstrasse 5-9, 60325
Frankfurt am Main, Germany.

“KfW Bankengruppe” means KfW, DEG, KfW IPEX-Bank GmbH and such further entities
as listed on the website of the KfW Bankengruppe (www.kfw.de).

“KPLC” means the Kenya Power & Lighting Company Ltd, a limited liability company
established under the Electricity Act of Kenya.

 

  17  



--------------------------------------------------------------------------------

“Kyoto Protocol” means the protocol to the UNFCCC adopted at the Third
Conference of the Parties to the UNFCCC in Kyoto, Japan on 11 December 1997 as
may be amended from time to time;

“Legal Reservations” means any principles of law which are set out or described
in the legal opinions delivered to the Global Agent in relation to the first
disbursement under the Loans.

“Lender” means:

 

  (a) any Original Lender; and

 

  (b) any bank or financial institution which has become a Party hereto and to
any Loan Agreement in accordance with Clause 23 (Changes to Lenders),

and in each case which has not ceased to be a Party hereto in accordance with
the terms of the Finance Documents.

“Lenders’ Cayman Counsel” means Conyers, Dill & Pearman or such other legal
counsel as the Global Agent (acting on the instructions of the Lenders) may
appoint with the consent of the Company (such consent not to be unreasonably
withheld or delayed).

“Lenders’ Engineer” means Shaw Group, Inc. acting together with GeothermEx or
such other engineer or engineers as the Global Agent (acting on the instructions
of the Lenders) may appoint with the consent of the Company (such consent not to
be unreasonably withheld or delayed).

“Lenders’ External Advisers” means the Lenders’ Engineer, the Lenders’ Legal
Counsel, the Lenders’ Kenyan Counsel, the Lenders’ New York Counsel, the Tax
Consultant, the Lenders’ Cayman Counsel and any other professional advisers
appointed from time to time by any of the Finance Parties in connection with the
Project with the consent of the Company (unless a Default has occurred and is
continuing) (such consent not to be unreasonably withheld or delayed).

“Lenders’ Kenyan Counsel” means Walker Kontos or such other legal counsel as the
Global Agent (acting on the instructions of the Lenders) may appoint with the
consent of the Company (such consent not to be unreasonably withheld or
delayed).

“Lenders’ Legal Counsel” means Trinity International LLP or such other legal
counsel as the Global Agent (acting on the instructions of the Lenders) may
appoint with the consent of the Company (such consent not to be unreasonably
withheld or delayed).

“Lenders’ New York Counsel” means Becker, Glynn, Muffly, Chassin & Hosinski LLP
or such other legal counsel as the Global Agent (acting on the instructions of
the Lenders) may appoint with the consent of the Company (such consent not to be
unreasonably withheld or delayed).

 

  18  



--------------------------------------------------------------------------------

“Liability” means any loss, damage, cost, charge, claim, demand, expense,
judgment, action, proceeding or other liability whatsoever (including, without
limitation, in respect of Taxes).

“LIBOR” means:

 

  (a) in relation to a Loan under the DEG A Loan Agreement:

 

  (i) the applicable Screen Rate; or

 

  (ii) (if no Screen Rate is available for the currency or Interest Period of
that Loan) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Global Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

 

  (b) in relation to a Loan under the DEG B Loan Agreement:

 

  (i) the applicable Screen Rate; or

 

  (ii) (if no Screen Rate is available for the currency or Interest Period of
that Loan) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Global Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan,

provided that if the rate calculated under (b)(i) and (ii) above is lower than
1.25% per annum, LIBOR shall be deemed to equal 1.25% per annum.

“Lien” means:

 

  (a)

with respect to any property of any Person, any mortgage, lien, deed of trust,
hypothecation, fiduciary transfer of title, assignment by way of security,
pledge, charge, sale and lease-back arrangement, trust arrangement, or security
interest or encumbrance of any kind in respect of such property, or any
preferential arrangement having the practical effect

 

  19  



--------------------------------------------------------------------------------

  of constituting a security interest with respect to the payment of any
obligation with, or from the proceeds of, any property of any kind (and a Person
shall be deemed to own subject to a Lien any property that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property);

 

  (b) any arrangement under which money or claims to, or for the benefit of, a
bank or other account may be applied, set off or made subject to a combination
of accounts so as to effect discharge of any sum owed or payable to any Person;
or

 

  (c) any other type of preferential arrangement having a similar effect.

“LMA” means the Loan Market Association.

“Loan” means a loan made or to be made under any Facility or, as the context may
require, the principal amount outstanding for the time being of that loan.

“Loan Agreements” means, together, the DEG A Loan Agreement and the DEG B Loan
Agreement and “Loan Agreement” means any one of them.

“Majority Lenders” means at any time, at least two Lenders whose participations
in the Loans then outstanding together aggregate more than 66 2/3% of all the
Loans then outstanding.

“Major Project Party” means any of the Company, the Sponsor, the Guarantor or
the Shareholder.

“Mandatory Cost” means the percentage rate per annum calculated by the Global
Agent in accordance with Schedule 12 (Calculation of the Mandatory Cost).

“Margin” means 4.0% per annum.

“Market Disruption Event” means:

 

  (a) at or about 11.00 am, London time, on the Quotation Day for the relevant
Interest Period the Screen Rate is not available and none or only one of the
Reference Banks supplies a rate to the Global Agent to determine LIBOR for US
Dollars for the relevant Interest Period; or

 

  (b) before close of business in London on the Quotation Day for the relevant
Interest Period, the Company receives notification from the Global Agent that
the cost to one or more Lenders of obtaining matching deposits in the London
interbank market would be in excess of LIBOR.

 

  20  



--------------------------------------------------------------------------------

“Material Adverse Effect” means the occurrence of any event or series of events
which has or might reasonably be expected to have a material adverse effect on:

 

  (a) the condition (financial or otherwise), assets, operations, prospects or
business of a Major Project Party;

 

  (b) the ability of a Major Project Party to comply with any of its obligations
under the Finance Documents to which it is a party; or

 

  (c) the validity, legality, enforceability or effectiveness of any Finance
Document or the rights or remedies of any Finance Party under any Finance
Document.

“MIGA” means the Multilateral Investment Guarantee Agency, an international
organisation organised and existing by virtue of its Convention among its member
countries, including Kenya.

“MIGA Equity Guarantee” means a contract of guarantee dated 18 December 2007 (as
it may be amended from time to time) entered into by MIGA and the Shareholder in
respect of certain non-commercial risks relating to the Shareholders’ equity
investment in the Company.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day (other than in respect of the Final Repayment Date under any
Facility which shall, if it falls on the last day of a calendar month and such
day is not a Business Day, end on the previous Business Day in that calendar
month); and

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month.

“NEMA” means the National Environment Management Authority of the Republic of
Kenya.

“New Lender” means any bank or financial institution to whom a Lender seeks to
assign or transfer by novation all or part of such Lender’s rights, benefits and
obligations under the Finance Documents in accordance with Clause 23 (Changes to
Lenders).

“Non-Collateral Account” shall have the meaning given to that term in the
Subordination Agreement.

 

 

21

 



--------------------------------------------------------------------------------

“Operating Budget” means the operating budget to be prepared and delivered by
the Company to the Global Agent substantially in the form attached as Schedule
13 (Form of Operating Budget).

“Operating Report” means the operating report to be prepared and delivered by
the Company to the Global Agent substantially in the form attached as Schedule 6
(Form of Operating Report).

“OPIC” means Overseas Private Investment Corporation, an agency of the United
States of America;

“OPIC Debt” means all amounts owed by the Company pursuant to the OPIC Finance
Agreement.

“OPIC Finance Agreement” means the Finance Agreement entered into between the
Company and OPIC, on 23rd August 2012 (as amended from time to time) pursuant to
which OPIC has agreed to make available to the Company a term loan facility in
the aggregate principal amount of up to US$ 310 million.

“Original Lender” means:

 

  (a) in relation to the DEG “A” Facility, DEG; and

 

  (b) in relation to the DEG “B” Facility, DEG.

“Original Participant” means EAIF.

“Participant” means any person who acquires a Participation.

“Participation” means the interest of any Participant in the DEG “B” Facility.

“Participation Agreement” means each agreement entitled “Participation
Agreement” between DEG and the Participants.

“Partnership Agreement” means the partnership agreement between the Members of
the African, Caribbean and Pacific Group of States, of the one part, and the
European Community and its Member States, of the other party, signed in Cotonou,
Benin on 23 June 2000.

“Party” means any Person who is or becomes a party to this Agreement.

“Permitted Liens” means:

 

  (a) the Security;

 

  (b) any Lien permitted under the terms of the OPIC Loan Agreement.

 

  22  



--------------------------------------------------------------------------------

“Permitted Loans” means any loans or other indebtedness listed in paragraphs
(i) to (vi) of Clause 21.1(a) (Further Indebtedness).

“Person” means any natural person, corporation, partnership, firm, association,
Authority or any other entity, whether acting in an individual, fiduciary or
other capacity and their successors.

“Plant” means the 48 MW geothermal power plant, all related buildings, fixtures,
plant, machinery and other equipment and installations on or at the Site as
expanded from time to time with agreement from KPLC.

“PPA” or “Power Purchase Agreement” means the amended and restated power
purchase agreement dated 19 January 2007 (as amended from time to time) between
the Company KPLC whereby KPLC has agreed to purchase the capacity and net
electrical output of the Plant from the Company.

“Prepayment Premium” means in respect of any prepayment of the Available
Facility (or part thereof):

 

  (a) if such prepayment is made before the date falling two (2) years following
the expiry of the Availability Period, an amount equal to 2% of the amount
prepaid;

 

  (b) if such prepayment is made after the date referred to in paragraph
(a) above and before the date falling five (5) years following the expiry of the
Availability Period, an amount equal to 1% of the amount prepaid; and

 

  (c) if such prepayment is made after the date referred to in paragraph
(b) above, an amount equal to zero (0)% of the amount prepaid.

“Prohibited Acts” means:

 

  (a) the offering, giving, receiving or soliciting of any improper advantage to
influence the action of any person holding a public office or function or a
director or employee of a public authority or public enterprise or a director or
official of a public international organisation in connection with any
procurement process or in the execution of any contract in connection with the
Project; or

 

  (b) any act which improperly influences or aims improperly to influence the
procurement process or the implementation of the Project to the detriment of the
Company, including collusion between tenderers; or

 

  (c) to the extent not covered by paragraph (a) above, any act which
constitutes or would constitute a corrupt practice within the meaning of the
OECD Convention of 17 December 1997 on the fight against corruption of foreign
public officials.

 

 

23

 



--------------------------------------------------------------------------------

“Project” means the design, development, financing, construction, commissioning,
ownership, completion, insurance, operation and maintenance of the Plant, the
construction of all associated transmission and substation facilities and all
related ancillary works on or off the Site.

“Project Costs” means all costs incurred prior to Financial Close comprising:

 

  (a) the design, engineering, equipment and construction costs of the Project,
including all amounts payable;

 

  (b) interest, fees, legal and other transaction costs and expenses relating to
the other items referred to in this definition, and other payments under any
other Finance Document prior to the date of first Disbursement payable by the
Company; and

 

  (c) Taxes relating to any of the foregoing costs.

“Project Reports” means, together the Operating Report, the Financial Reports
and the Annual Environmental and Social Monitoring Report.

“Pro Rata Share” means:

 

  (a) the proportion which a Lender’s share of the Loans (if any) bears to all
the Loans;

 

  (b) if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date; or

 

  (c) if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

“Prudent Electrical Practice” has the meaning given to such term in the
Construction Warranty Agreement.

“Prudent Operating Practice” has the meaning given to such term in the PPA.

“Prudent Utility Practices” means Prudent Operating Practice and Prudent
Electrical Practice.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period, unless
market practice differs in the London interbank market for a currency, in which
case the Quotation Day for that currency will be determined by the Global Agent
in accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day will be the last of those days).

 

  24  



--------------------------------------------------------------------------------

“Reference Banks” means, in relation to LIBOR and Mandatory Cost the principal
London offices of Deutsche Bank, HSBC Bank Plc and Barclays Bank Plc or such
other banks as may be appointed by the Global Agent (acting on the instructions
of all the Lenders) in consultation with the Company.

“Related Rights” means, in relation to any asset,

 

  (a) the proceeds of sale of any part of that asset;

 

  (b) all rights under any easement, right of way, licence, agreement for sale
or agreement for lease in respect of that asset;

 

  (c) all rights, benefits, claims, contracts, warranties, remedies, security,
indemnities or covenants for title in respect of that asset; and

 

  (d) any moneys and proceeds paid or payable in respect of that asset.

“Repayment Date” means any date upon which the Company shall be obligated to
make any scheduled repayment of principal under any Facility in accordance with
the repayment schedule set out in the relevant Loan Agreement, commencing with
the First Repayment Date and on each subsequent Interest Payment Date, it being
the intention that Interest Payment Dates and Repayment Dates should coincide
commencing with the First Repayment Date.

“Screen Rate” means the British Bankers Association Interest Settlement Rate for
the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Global Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Lenders.

“Security” means any security or collateral documents, agreements or other
contracts which constitute security for the OPIC Debt.

“Share” means any share in the capital of the Company of whatever class
(including ordinary shares and preference shares, and other form of legal,
beneficial or economic ownership interest) to the extent such class of shares or
such interest is permitted by the Company’s constitutive documents as of the
date hereof.

“Shareholder” means Ormat Holding Corp. or any other holder of the Shares.

“Shareholder Debt” means any loan or equity investment into the Company by the
Shareholder or the Sponsor.

“Shillings” or “K.Sh” means the lawful currency from time to time of the
Republic of Kenya.

 

  25  



--------------------------------------------------------------------------------

“Site” means the site on which the Plant is located as shown on the plan in
Schedule 10 (Site Plan).

“Sponsor” means Ormat International Inc. in its capacity as the indirect
controlling shareholder of the Company.

“Subordination Agreement” means the subordination agreement dated on or about
the date of this Amendment Agreement between the Lenders, the Company and OPIC
pursuant to which the Lenders have agreed, inter alia, to subordinate their
rights to repayment under this Agreement and the Loan Agreements to OPIC’s
rights to repayment under the OPIC Finance Agreement (but excluding any rights
of the Lenders under the Guarantee).

“Subsidiary” means with respect to any Person, any entity:

 

  (a) over fifty per cent (50%) of whose capital is owned, directly or
indirectly, by that Person;

 

  (b) for which that Person may nominate or appoint a majority of the members of
the board of directors or such other body performing similar functions; or

 

  (c) which is otherwise effectively under the Control of that Person;

 

  (d) and, for these purposes, a company or corporation shall be treated as
being controlled by another if that other company or corporation is able to
direct its affairs and/or to Control the composition of its board of directors
or equivalent body, whether through the ownership of voting securities, by
contract or otherwise.

“Tax” means any tax, levy, impost, duty, contribution, contribution, fee, fine
or other charge or withholding of a similar nature (including any related
penalty or interest).

“Tax Consultant” means Price Waterhouse Coopers, Kenya, or such other
accountancy firm acceptable to the Global Agent (acting on the instructions of
the Lenders).

“Tax Credit” means a credit against any Tax or any relief or remission for Tax
(or its repayment).

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means a payment made by the Company to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by the Company in
respect of Tax under any Finance Document.

 

 

26

 



--------------------------------------------------------------------------------

“Total Commitments” means, at any time, the aggregate of all Available
Commitments of all Lenders under this Agreement and the Loan Agreements.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 3 (Form of Transfer Certificate) or any other form agreed among the
Global Agent (acting on the instructions of the Lenders), the Company and, as
applicable in relation to each Loan Agreement, the DEG “A” Lenders and the DEG
“B” Lenders as the case may be.

“Transfer Date” means, in relation to a transfer of any Lender’s rights or
obligations under a Facility, the later of:

 

  (a) the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b) the date on which the Global Agent executes the Transfer Certificate.

“UNFCCC” means the United Nations Framework Convention on Climate Change.

“Unpaid Sum” means any sum due and payable but unpaid by the Company under the
Finance Documents.

“US$” or “US Dollars” means the lawful currency of the United States of America
from time to time.

“VAT” means value-added tax as provided for in the Kenyan Added Tax Statute, and
any other tax of a similar nature whether of the Republic of Kenya or elsewhere.

 

1.2 Construction

 

  (a) Any reference in this Agreement to:

 

  (i) a document being in “agreed form” means that document in the form
initialled by the Global Agent (acting on the instructions of the Lenders) and
the Company;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) “disposal” shall be construed as any sale, transfer, conveyance,
assignment, grant, lease, licence, declaration of trust or other disposal
whether voluntary or involuntary and “dispose” and “disposal” shall be construed
accordingly;

 

  (iv)

the “equivalent” on any date in one currency (the “first currency”) of an amount
denominated in another currency (the “second currency”) is a reference to the
amount of the first

 

  27  



--------------------------------------------------------------------------------

  currency which could be purchased with the amount of the second currency at
the average of the spot rates of exchange quoted by the Reference Banks to the
Global Agent at or about 11.00 a.m. Frankfurt time on such date for the purchase
of the first currency with the second currency;

 

  (v) a “Finance Document” or any other agreement, document or instrument is a
reference to that Finance Document or other agreement, document or instrument as
amended, varied, novated, replaced or supplemented from time to time in
accordance with the terms of the Finance Documents or as may otherwise have been
amended prior to the date of this Agreement;

 

  (vi) “including” shall be construed as including, without limitation;

 

  (vii) a “law” shall be construed as any law (including common or customary
law), statute, constitution, decree, judgment, treaty, regulation, directive,
bye-law, order or any other legislative measure of any government,
supranational, local government, statutory or regulatory body or court;

 

  (viii) a “regulation” includes any regulation, rule, official directive,
request or guideline (in respect of Increased Costs, whether or not having the
force of law but otherwise being of a type which any Person to which it applies
is required (or chooses) to comply) of any governmental, intergovernmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organization;

 

  (ix) the “winding-up”, “dissolution” or “administration” of a company or
corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or any jurisdiction in which such company or
corporation carries on business including the seeking of liquidation,
winding-up, reorganisation, dissolution, administration, arrangement,
adjustment, protection or relief of debtors;

 

  (x) a Party or other Person includes its successors in title, permitted
assigns and permitted transferees; and

 

  (xi) a provision of law is a reference to that provision as amended or
re-enacted from time to time.

 

  (b) Clause and Schedule headings are for ease of reference only.

 

  28  



--------------------------------------------------------------------------------

  (c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  (d) A Default other than an Event of Default will be deemed to be “continuing”
if it has not been remedied (or a course of remedial action (if any) agreed with
the Global Agent (acting on the instructions of the Lenders) is being undertaken
as agreed) or waived and an Event of Default will be deemed to be “continuing”
if it has not been waived.

 

  (e) In the case of any conflict between the terms of this Agreement and the
terms of any other Finance Document, the terms of this Agreement shall prevail.

 

1.3 Third Party Rights

Unless the contrary intention appears:

 

  (a) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 and no consent of any third
party is required for any amendment (including any release or compromise of any
liability) or termination of any Finance Document; and

 

  (b) a reference to a Party will not include that Party if it has ceased to be
a Party under this Agreement.

 

2 FACILITIES

 

2.1 General

17.776% of the proposed financing will be provided by EIB acting on behalf of
the European Community from the investment facility resources made available by
the European Community under the Partnership Agreement.

 

2.2 Finance Parties’ Rights and Obligations

 

  (a) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  (b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Company shall be a separate and
independent debt.

 

  29  



--------------------------------------------------------------------------------

3 PURPOSE

 

3.1 Purpose

Subject to the terms and conditions of each Loan Agreement and this Agreement,
the Company shall apply all amounts borrowed by it under any Facility towards
payment of any Project Costs.

 

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to any Finance Document.

 

4 CONDITIONS

[Omitted]

 

5 DISBURSEMENT

[Omitted]

 

6 REPAYMENT

 

6.1 Repayment of Loans

The Company shall repay the Loans in accordance with the repayment schedule set
out in Schedule 7 (Repayment Schedule) on each Repayment Date, the first
principal payment of which shall be due on the First Repayment Date, with a
final installment of the remaining balance under each Loan to be paid no later
than the Final Repayment Date.

 

6.2 Reborrowing

The Company may not reborrow any part of any Facility which is repaid or
prepaid.

 

  30  



--------------------------------------------------------------------------------

7 VOLUNTARY PREPAYMENT AND CANCELLATION

 

7.1 [Omitted]

 

7.2 Voluntary Prepayment

 

  (a) Subject to Clause 7.4 (Restrictions), the Company may, if it gives the
Global Agent not less than thirty (30) days’ prior notice (or such shorter
period as the Global Agent (acting on the instructions of the Lenders) may
agree), prepay on an Interest Payment Date the whole or any part of the Loans;
provided that if the prepayment constitutes only part of the Loans, such
prepayment shall be in a minimum amount of five million US Dollars
(US$5,000,000) in the aggregate for all of the Loans.

 

  (b) Except for any prepayment made under Clause 7.3 (Right of Repayment and
Cancellation in relation to a single Lender) and Clause 8.1 (Mandatory
Prepayment due to Illegality) any prepayment under this Clause 7.2 shall be
applied against each of the Loans pro rata to the respective principal amounts
outstanding and shall satisfy the obligations of the Company under Clause 6.1
(Repayment of Loans) in respect of each Loan on a pro rata basis.

 

7.3 Right of Repayment and Cancellation in Relation to a Single Lender

 

  (a) If:

 

  (i) any sum payable to a Lender is required to be increased under Clause 11.1
(Gross-up); or

 

  (ii) the Company is required to make a Tax Payment or Tax Deduction; or

 

  (iii) any Lender claims indemnification from the Company under Clause 12.1
(Increased Costs) or Clause 11.2 (Tax Indemnity),

the Company may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the Global Agent thirty (30) days’ notice of:

 

  (A) its intention to procure the repayment of, as applicable:

 

  (I) that Lender’s Loans; or

 

  (II) that Lender’s participation in the relevant Loans; or

 

  (III) that portion of the Loans (or a participant’s share in the Loans) to
which the Tax Payment, Tax Deduction or claim for indemnification relates; and

 

  31  



--------------------------------------------------------------------------------

  (B) cancellation of, as applicable:

 

  (I) if the repayment is pursuant to Clause 7.3(a)(iii)(A)(I) (Right of
Repayment and Cancellation in Relation to a Single Lender) above, the relevant
Commitment of the Lender; or

 

  (II) if the repayment is pursuant to Clause 7.3(a)(iii)(A)(II) or
7.3(a)(iii)(A)(III) (Right of Repayment and Cancellation in Relation to a Single
Lender) above, that proportion of the Commitment which is equal to the
proportion which the repaid amount bears to the Lender’s total outstanding Loans
(or a participant’s share in the Loans) immediately before the date of
repayment.

 

  (b) On receipt of a notice referred to in paragraph (a) above:

 

  (i) if the repayment is pursuant to Clause 7.3(a)(iii)(A)(I) (Right of
Repayment and Cancellation in Relation to a Single Lender) above, the relevant
Commitment of the Lender shall be immediately reduced to zero; or

 

  (ii) if the repayment is pursuant to Clauses 7.3(a)(iii)(A)(II) or
7.3(a)(iii)(A)(III) (Right of Repayment and Cancellation in Relation to a Single
Lender) above, that proportion of the Lender’s Commitment which is equal to the
proportion which the repaid amount bears to that Lender’s total outstanding
Loans immediately before the date of repayment shall be cancelled and such
proportion shall be immediately reduced to zero.

 

  (c) On the Interest Payment Date which follows the Interest Period in which
the Company has given notice under Clause 7.3(a) (Right of Repayment and
Cancellation in Relation to a Single Lender) above, the Company shall repay as
applicable:

 

  (i) that Lender’s Loans; or

 

  (ii) that Lender’s participation in the relevant Loans; or

 

  (iii) that portion of the Loans (or a participant’s share in the Loans) to
which the Tax Payment, Tax Deduction or claim for indemnification relates.

 

  (d) Subject to paragraph (e) below, any prepayment under this Clause 7.3
(Right of Repayment and Cancellation in Relation to a Single Lender) will be
subject to the payment of Break Costs (if any) and Fixed Rate Break Costs (if
any) but otherwise without premium or penalty.

 

  (e) If any Tax Payment or Tax Deduction referred to in Clause 7.3(a)(i) or
7.3(a)(iii) (Right of Repayment and Cancellation in Relation to a Single Lender)
is made or required to be made in relation to payments made or due to the
Original Participant, the prepayment and cancellation referred to in Clause
7.3(a) (Right of Repayment and Cancellation in Relation to a Single Lender) will
not be required to satisfy the conditions set out in Clauses 7.1 (Voluntary
Cancellation) and 7.2 (Voluntary Prepayment) but shall be subject to the payment
of the Prepayment Premium, Break Costs (if any) and Fixed Rate Break Costs (if
any).

 

  32  



--------------------------------------------------------------------------------

7.4 Restrictions

 

  (a) Any notice of cancellation or prepayment given by the Company under this
Clause 7 (Voluntary Prepayment and Cancellation) shall be irrevocable, shall be
made no later than thirty (30) days before an Interest Payment Date and, unless
a contrary indication appears in this Agreement, shall specify the amount of
that cancellation or prepayment.

 

  (b) Subject to Clause 7.3 (Right of Prepayment and Cancellation in Relation to
a Single Lender), any prepayment made under this Clause 7 (Voluntary Prepayment
and Cancellation) shall be made together with accrued interest on the amount
prepaid and any applicable Break Costs, any applicable Fixed Rate Break Costs,
any Prepayment Premium and any other amounts which may be due to the relevant
Lender under the relevant Finance Documents.

 

  (c) The Company may not reborrow any part of any Facility which is prepaid and
may not reinstate any amount of any Facility cancelled pursuant to this Clause 7
(Voluntary Prepayment and Cancellation).

 

  (d) The Company shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement and the relevant Loan Agreement.

 

8 MANDATORY PREPAYMENTS

 

8.1 Mandatory Prepayment due to Illegality

If it becomes unlawful in any jurisdiction for a Lender (or any participant in
that Lender’s Facility) to perform any of its obligations under any Facility or
to fund any Loan, or as applicable, its share or participation in any Loan:

 

  (a) the relevant Lender shall promptly notify the Global Agent and the Company
upon becoming aware of that event;

 

  33  



--------------------------------------------------------------------------------

  (b) upon the relevant Lender notifying the Company of such event, in
accordance with paragraph (a) above, the Commitment of that Lender (or the
participant’s participation) will be immediately cancelled; and

 

  (c) the Company shall repay or prepay the share of that Lender (or the
relevant participant’s) share or participation in the Loans, together with any
accrued interest, fees, costs, expenses and Taxes thereon and any Break Costs
and Fixed Rate Break Costs occurring in accordance with Clause 9.2 (Break
Costs), as soon as practicable following the Lender notifying the Company of
such event in accordance with paragraph (a) above, and in any event on the
Interest Payment Date following the current Interest Period or, if earlier, the
date specified by the Lender in the notice delivered to the Global Agent (being
no earlier than the last day of any applicable grace period permitted by law).

 

8.2 Application of Prepayments

Subject to Clause 8.1 (Mandatory Prepayment due to Illegality) and Clause 7.3
(Right of Repayment and Cancellation in Relation to a Single Lender), any other
amounts to be applied in mandatory prepayment of the Facilities pursuant to
Clause 8 (Mandatory Prepayments) shall be applied on the next Interest Payment
Date or Repayment Date against each of the Loans pro rata and in the case of any
Fixed Rate Loans, in inverse order of maturity based on the respective principal
amounts outstanding thereunder in accordance with the Finance Documents, shall
be subject to the payment of Break Costs (if any) and Fixed Rate Break Costs (if
any) but shall not be subject to the payment of the Prepayment Premium. Any
amount so prepaid may not be redrawn.

 

9 INTEREST AND BREAK COSTS

 

9.1 Interest

The Company shall pay interest and any other amounts due under each Facility in
accordance with the terms of the relevant Loan Agreement.

 

9.2 Break Costs

 

  (a) The Company shall, as soon as practicable following a notice under Clause
8.1(a) (Mandatory Prepayment due to Illegality) or, if earlier, the date
specified by the relevant Finance Party (in accordance with Clause 8.1(a)
(Mandatory Prepayment due to Illegality) or otherwise in accordance with the
Finance Documents and in any event on the Interest Payment Date following the
current Interest Period, pay to that Finance Party:

 

  (i) its Break Costs attributable to all or any part of a Loan or Unpaid Sum
being paid or prepaid otherwise than on the relevant Interest Payment Date; and

 

  (ii) in respect of a Fixed Rate Loan, its Fixed Rate Break Costs.

 

  (b) Each Finance Party shall, as soon as reasonably practicable but in any
event not later than ten (10) days after a demand by the Global Agent or the
Company, provide a certificate confirming the amount of its Break Costs or Fixed
Rate Break Costs as the case may be.

 

  34  



--------------------------------------------------------------------------------

9.3 Default Interest

 

  (a) If the Company fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the Unpaid Sum from the due
date up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is two per cent (2%) per annum higher
than the rate which would have been payable if the Unpaid Sum had, during the
period of non-payment, constituted a Loan for successive Interest Periods. Any
interest accruing under this Clause 9.3 (Default Interest) shall be immediately
payable by the Company on demand by the Global Agent.

 

  (b) If any Unpaid Sum consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

  (i) the first Interest Period for that Unpaid Sum shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and

 

  (ii) the rate of interest applying to the Unpaid Sum during that first
Interest Period shall be two per cent. (2%) per annum higher than the rate which
would have applied if the Unpaid Sum had not become due.

 

  (c) Default interest (if unpaid) arising on an Unpaid Sum will be compounded
with the overdue amount at the end of each Interest Period applicable to that
Undue Sum but will remain immediately due and payable.

 

9.4 Fixed Rate Loans

 

  (a)

Subject to Clause 9.4(d) (Fixed Rate Loans), the Company and the Global Agent
(acting on the instructions of the Lenders) may on one occasion only agree to
convert the interest rate agreed in respect of all Loans pursuant to Clause 9.1
(Interest) to a fixed interest rate (the “Fixed Interest Rate”) provided that
such conversion is in respect of all Loans under each Facility. The Company and
the Global Agent may exercise such right by no later than one (1) month prior to
the end of an Interest Period, and not earlier than the

 

  35  



--------------------------------------------------------------------------------

  last Disbursement Date whereby the Facilities are drawn down in full, and such
conversion shall take effect on the next occurring Interest Payment Date.

 

  (b) The Company shall pay the Fixed Interest Rate as determined in accordance
with Clause 9.5 (Fixed Rate Loans).

 

  (c) The Company shall on the date of the conversion pursuant to Clause 9.4(a)
(Fixed Rate Loans) pay to the Global Agent for the account of each Lender a fee
computed at a rate of 0.25% of the amount of that Lender’s Loans which have been
converted into Fixed Rate Loans.

 

  (d) If the Company and the DEG B Lenders are unable to agree to convert the
interest rate in respect of the DEG B Loans to a Fixed Interest Rate, the
conversion to the Fixed Interest Rate in accordance with Clause 9.4(a) (Fixed
Rate Loans) shall take effect in respect of all Loans other than the DEG B
Loans.

 

9.5 Fixed Rate Basis

The rate of interest on the participation of each Lender in a Fixed Rate Loan
for each interest period commencing after the date of fixing in accordance with
Clause 9.4 (Fixed Rate Loans) above, and continuing for a period up to the Final
Repayment Date, shall be the rate determined by the Global Agent (instructed by
the Lenders) to be the aggregate of:

 

  (a) the Margin;

 

  (b) the applicable Fixed Interest Rate; and

 

  (c) the Mandatory Cost, if any, applicable to the Lender’s participation in
the Fixed Rate Loan.

 

9.6 Absence of quotations

Subject to Clause 9.7 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 am London time on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations for obtaining funding of the
remaining Reference Banks.

 

9.7 Market disruption

 

  (a) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on a Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

  (i) the Margin;

 

  36  



--------------------------------------------------------------------------------

  (ii) the rate notified to the Global Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to the Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

  (iii) the Mandatory Cost, if any, applicable to the Lender’s participation in
the Loan.

 

9.8 Alternative basis of interest or funding

 

  (a) If a Market Disruption Event occurs and the Global Agent (acting on the
instructions of the Lenders) or the Company so requires, the Global Agent
(acting on the instructions of the Lenders) and the Company shall enter into
negotiations (for a period of not more than thirty (30) days) with a view to
agreeing on a substitute basis for determining the rate of interest.

 

  (b) Any alternative basis agreed pursuant to paragraph (a) above shall, with
the prior consent of the Global Agent and the Company, be binding on all
Parties.

 

10 FEES

 

10.1 Global Agency Fee

The Company shall pay to the Global Agent (for its own account) a fee in the
amount and at the times agreed in the Fee Letter entered or to be entered into
between the Company and the Global Agent.

 

10.2 Monitoring Fees

The Company shall pay to the Global Agent for the account of the DEG A Lender
and the DEG B Lender a fee equal to US$10,000 per annum in arrears for each such
Lender payable on the second Interest Payment Date in each year.

 

11 TAXES

 

11.1 Gross-up

 

  (a) All payments by the Company under the Finance Documents shall be made free
and clear of and without any Tax Deduction, except to the extent that a Tax
Deduction is required by law.

 

  (b)

The Company shall promptly upon becoming aware that it must make a Tax Deduction
(or that there is a change in the rate or the basis of any Tax Deduction) notify
the Global Agent accordingly. Similarly, a Lender shall

 

  37  



--------------------------------------------------------------------------------

  promptly notify the Global Agent on becoming so aware in respect of a payment
payable to that Lender. If the Global Agent receives such notification from a
Lender it shall promptly notify the Company and the other Lenders.

 

  (c) If any Tax Deduction is required by law to be made by the Company or the
Global Agent the Company shall pay such additional amounts as may be necessary
to ensure that the relevant Lender receives a net amount equal to the full
amount which it would have received had payment no Tax Deduction been required.

 

  (d) If the Company is required to make a Tax Deduction, it must make the
minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.

 

  (e) Within thirty (30) days of making either a Tax Deduction or a Tax Payment
required in connection with a Tax Deduction, the Company must deliver to the
Global Agent for the relevant Finance Party evidence satisfactory to that
Finance Party (acting reasonably) that the Tax Deduction has been made or (as
applicable) the appropriate payment has been paid to the relevant taxing
authority.

 

11.2 Tax indemnity

 

  (a) Except as provided below, the Company must indemnify a Finance Party
against any Liability which that Finance Party determines will be or has been
suffered (directly or indirectly) by that Finance Party for or on account of Tax
in relation to a payment received or receivable or any payment deemed to be
received or recoverable under a Finance Document provided that the Finance Party
provides documentary evidence of the same to the extent such evidence is
reasonably available.

 

  (b) Paragraph (a) above does not apply with respect to any Tax assessed on a
Finance Party under the laws of the jurisdiction in which:

 

  (i) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

  (ii) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.

 

  38  



--------------------------------------------------------------------------------

  (c) Paragraph (a) above does not apply to the extent a Liability:

 

  (i) is compensated for by an increased payment under Clause 11.1 (Gross-up);
or

 

  (ii) is otherwise compensated for under another clause to this Agreement.

 

  (d) A Finance Party making, or intending to make, a claim under paragraph
(a) above must promptly notify the Company of the event which will give, or has
given, rise to the claim.

 

  (e) A Finance Party must, on receiving a payment from the Company under this
Clause 11.2 (Tax Indemnity) notify the Global Agent.

 

11.3 Tax Credit

If the Company makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (b) it has obtained, used and retained that Tax Credit,

 

  (c) the Finance Party must pay an amount to the Company which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in if the Tax Payment had not been required to be
made by the Company.

 

11.4 Stamp taxes

The Company must pay and indemnify each Finance Party within ten (10) days of
demand against any Liability that Finance Party incurs in relation to all stamp
duty, stamp duty land tax, registration or other similar Tax payable in
connection with the entry into, performance or enforcement of any Finance
Document, except for any such Tax payable in connection with the entry into of a
Transfer Certificate.

 

11.5 Value added taxes

 

  (a)

All amounts set out, or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (c)

 

  39  



--------------------------------------------------------------------------------

  below, if VAT is chargeable on any supply made by any Finance Party to any
Party under a Finance Document, that Party must pay to the Finance Party (in
addition to and at the same time as paying the consideration) an amount equal to
the amount of the VAT (and such Finance Party must promptly provide an
appropriate VAT invoice to that Party).

 

  (b) If VAT is chargeable by reference to any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party (the “Relevant Party”) is required by the terms of any
Finance Document to pay an amount equal to the consideration for that supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), the relevant Party must also pay to the Supplier (in
addition to and at the same time as paying that amount) an amount equal to the
amount of VAT. The Recipient must promptly pay to the Relevant Party an amount
equal to any credit or repayment from the relevant tax authority which it
reasonably determines relates to the VAT chargeable on that supply.

 

  (c) Where a Finance Document requires any Party to reimburse a Finance Party
for any costs or expenses, that Party must also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of those costs or expenses but only to the extent that the relevant
Finance Party (acting reasonably) determines that neither it nor any member of
any group of which it is a member for VAT purposes is entitled to credit or
repayment from the relevant tax authority in respect of the VAT.

 

12 INCREASED COSTS

 

12.1 Increased Costs

 

  (a) Subject to Clause 12.3 (Exceptions) the Company shall, within ten
(10) days of a demand by the Global Agent (acting on the instructions of the
Lenders), pay for the account of a Finance Party the amount of any Increased
Costs incurred by that Finance Party or any Affiliate of such Finance Party as a
result of:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation; or

 

  (ii) compliance with any law or regulation made after the date of this
Agreement.

 

  (b) In this Agreement, “Increased Costs” means:

 

  (i) a reduction in the rate of return from the relevant Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

 

  40  



--------------------------------------------------------------------------------

  (ii) an additional or increased cost; or

 

  (iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or its Affiliates to the extent
that it is attributable to that Finance Party having entered into its Commitment
or funding or performing its obligations under any Finance Document.

 

12.2 Increased Cost Claims

 

  (a) A Finance Party intending to make a claim pursuant to Clause 12 (Increased
Costs) shall notify the Company and the Global Agent of the event giving rise to
the claim, setting out in reasonable detail the basis for such claims. Upon
receipt of such notification, the Global Agent shall notify all of the Lenders
of such claim.

 

  (b) Each Finance Party shall, as soon as practicable but in any event within
no more than ten (10) days after a demand by the Global Agent or the Company,
provide a certificate confirming the amount of its Increased Costs, together
with all the supporting information as the Company or the Global Agent may
reasonably require.

 

12.3 Exceptions

Clause 12.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 

  (a) compensated for by a Tax Payment;

 

  (b) attributable to a Tax Deduction required by law to be made by the Company;

 

  (c) attributable to the breach of any law by the relevant Finance Party;

 

  (d) compensated for by the payment of a Mandatory Cost; or

 

  (e) attributable to the willful breach by the relevant Finance Party or its
affiliates of any law or regulation.

 

13 OTHER INDEMNITIES

 

13.1 Currency Indemnity

 

  (a) If any sum due from the Company under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against the Company; or

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

  41  



--------------------------------------------------------------------------------

the Company shall as an independent obligation, within ten (10) days of demand
by the Global Agent or any Finance Party, indemnify each Finance Party to whom
that Sum is due against any Liability arising out of or as a result of the
conversion including any discrepancy between:

 

  (A) the rate of exchange used to convert that Sum from the First Currency into
the Second Currency; and

 

  (B) the rate or rates of exchange available to that Person at the time of its
receipt of that Sum.

 

  (b) The Company waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

13.2 Other Indemnities

 

  (a) The Company shall, within ten (10) days of the first demand of the Global
Agent or any Finance Party, indemnify each Finance Party against any documented
and evidenced Liability incurred by that Finance Party as a direct result of:

 

  (i) the occurrence of any Default and any costs incurred by any of the Finance
Parties in investigating or attending any meetings to consider any Default;

 

  (ii) a failure by the Company to pay any amount due under a Finance Document
on its due date, or any amounts payable to the Global Agent by any Finance Party
on the Company’s behalf where the Company has failed to pay such premiums, fees
or other amounts;

 

  (iii) funding, or making arrangements to fund, a Loan or, as applicable, its
participation therein but not made by reason of the operation of any one or more
of the provisions of the Finance Documents (other than by reason of default or
negligence by that Finance Party alone);

 

  (iv) a Loan (or part of a Loan) not being prepaid in accordance with a notice
of prepayment given by the Company; or

 

  (v) any environmental and social claim in respect of the Company or the
Project.

 

  42  



--------------------------------------------------------------------------------

  (b) The Company must indemnify the Global Agent against any documented and
evidenced Liability incurred by the Global Agent as a result of:

 

  (i) investigating any event which the Global Agent reasonably believes to be a
Default; or

 

  (ii) acting or relying on any notice which the Global Agent reasonably
believes to be genuine, correct and appropriately authorised.

 

13.3 Additional Indemnities in Favour of Global Agent

 

  (a) The Company shall (promptly upon the written demand of such Person) pay to
the Global Agent, an amount equal to the Liability which has or will be suffered
for or on account of any Tax payable by that Person in connection with the
Finance Documents.

 

  (b) Where any payments are due under any of the Finance Documents to the
Global Agent, the Company shall make all such payments without any Tax
Deduction, unless such Tax Deduction is required by law and if such a Tax
Deduction is required by law to be made by the Company:

 

  (i) the Company shall promptly upon becoming aware that it is required to make
such a Tax Deduction, notify the relevant Person accordingly;

 

  (ii) the amount due from the Company shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required;

 

  (iii) the Company shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law; and

 

  (iv) within thirty (30) days of making such a Tax Deduction, the Company shall
deliver to the Person entitled to the payment evidence reasonably satisfactory
to that Person that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 

14 MITIGATION BY THE FINANCE PARTIES

 

14.1 Mitigation

 

  (a) Each Finance Party shall, in consultation with the Company, take
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

 

  (i) any Tax Payment or Increased Cost being payable to that Finance Party;

 

  43  



--------------------------------------------------------------------------------

  (ii) any amount becoming payable under or pursuant to, or cancelled pursuant
to Clause 8.1 (Mandatory prepayment due to Illegality); or

 

  (iii) that Finance Party incurring any costs of complying with the minimum
reserve requirements of the European Central Bank,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.

 

  (b) Paragraph (a) above does not in any way limit the obligations of the
Company under the Finance Documents.

 

14.2 Limitation of Liability

 

  (a) The Company shall indemnify each Finance Party for all costs and expenses
incurred by that Finance Party as a result of steps taken by it under this
Clause 14 (Mitigation by the Finance Parties).

 

  (b) A Finance Party is not obliged to take any steps under this Clause 14
(Mitigation by the Finance Parties) if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.

 

15 COSTS AND EXPENSES

 

15.1 Transaction Expenses

The Company shall, promptly following receipt of an invoice for such amount,
along with reasonable details as to the nature and calculations of such amount,
pay to any Finance Party the amount of all costs, fees and expenses (including,
without limitation, out-of-pocket expenses (including any incurred by any
participant) and all fees and expenses of the Lenders’ External Advisers
(subject to any fee arrangements pursuant to the respective terms of
engagement)) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, and execution of:

 

  (a) this Agreement and any other documents referred to in this Agreement; and

 

  (b) any other Finance Documents executed prior to, on or after the date of
this Agreement.

 

  44  



--------------------------------------------------------------------------------

15.2 Amendment Costs

If the Company requests any amendment or waiver of any of the terms of any
Finance Document, or any consent thereunder, the Company shall, promptly,
following receipt of an invoice for such amount from the Global Agent or any
Finance Party, along with reasonable details as to the nature and calculations
of such amount, reimburse each Finance Party for the amount of all costs and
expenses (including, without limitation, out-of-pocket expenses and all fees and
expenses of the Lenders’ External Advisers (subject to any fee arrangements
pursuant to the respective terms of engagement)) reasonably incurred by any
Finance Party in responding to, evaluating, negotiating or complying with that
request or requirement.

 

15.3 Enforcement Costs

The Company shall on first demand, following receipt of an invoice for such
amount, along with reasonable details as to the nature and calculations of such
amount, pay to each Finance Party the amount of all costs and expenses
(including, without limitation, out-of-pocket expenses and all fees and expenses
of the Lenders’ External Advisers) incurred by that Finance Party in connection
with the enforcement of, or the preservation of any rights under, any Finance
Document.

 

15.4 Advisors

The Company shall promptly, following receipt of an invoice for such amount,
along with reasonable details as to the nature and calculations of such amount,
and subject, in each case, to any specific fee arrangement agreed by the Global
Agent (acting on the instructions of the Lenders) with the Company in respect
thereof, pay to such Person the amount of all costs, fees and expenses owed to
each of the Lenders’ External Advisers and to the extent that any Finance Party
has paid any such costs, fees or expenses, promptly on demand following receipt
of an invoice for such amount, along with reasonable details as to the nature
and calculations of such amount, reimburse such Finance Party for the same.

 

  45  



--------------------------------------------------------------------------------

16 FINANCIAL REPORTS

 

16.1 Financial Information

The Company shall:

 

  (a) Quarterly Information: as soon as available, but in any event within forty
five (45) days after the end of the first three quarters of each Financial Year,
deliver to the Global Agent:

 

  (i) a copy of the complete unaudited financial statements for such quarter for
the Company substantially in the form set out in Schedule 9 (Form of Financial
Statements);

 

  (ii) a report on any internal or external factors materially affecting or
which might materially affect the Company’s business and operations or its
financial condition.

 

  (b) Annual Information: as soon as available, but in any event within one
hundred and twenty (120) days after the end of each Financial Year deliver to
the Global Agent a copy of its complete and audited financial statements
together with the Auditors’ audit report on them (and a copy of any management
letter to the extent delivered by the Auditors and/or other communication from
the Auditors) for that Financial Year commenting, with respect to that Financial
Year, on, among other things, the adequacy of the Company’s financial control
procedures, accounting systems and management information system.

 

16.2 Requirements as to Financial Statements

The Company shall ensure that:

 

  (a) each set of financial statements delivered pursuant to Clause 16.1
(Financial Information) shall be:

 

  (i) substantially in the form set out in Schedule 9 (Form of Financial
Statements);

 

  (ii) prepared in accordance with the Accounting Principles consistently
applied subject to customary year-end adjustments and absence of footnotes; and

 

  (iii) except in relation to Clause 16.1(b) (Annual Information) above,
certified by an Authorised Representative of the Company as giving a true and
fair view of its financial condition as at the end of the period to which those
financial statements relate and of the results of its operations during such
period;

 

  (b) each set of financial statements delivered pursuant to Clause 16.1(b)
(Financial Information), provides separately for the Kenyan branch of the
Company and has been audited by the Auditors or another internationally
recognised firm of independent auditors acceptable to the Global Agent (acting
on the instructions of the Lenders); and

 

  (c)

each set of financial statements or information and other information delivered
pursuant to paragraphs (a) or (b) of Clause 16.1 (Financial Information) is
prepared in the English language or is accompanied by an

 

  46  



--------------------------------------------------------------------------------

  English translation certified by an Authorised Representative of the Person
making or delivering the same as being a true and accurate translation thereof.

 

16.3 Change to Accounting Policies

 

  (a) If at any time (and whether or not as a result of any change in law or
accounting practice) the Company changes or proposes to change (which change is
not manifestly immaterial) the accounting policies upon which its financial
statements are prepared, then:

 

  (i) the Company shall, as soon as reasonably practicable, notify the Global
Agent of such change or proposed change;

 

  (ii) the Company and the Global Agent (acting on the instructions of all the
Lenders) shall enter into negotiations in good faith with a view to agreeing:

 

  (A) whether or not such change or proposed change to such accounting policies
could reasonably be expected to result in any material alteration in the
commercial effect of any of the terms of the Finance Documents; and

 

  (B) if so, any amendments to the Finance Documents which may be necessary in
order to ensure that such change or proposed change to the accounting policies
does not result in any material alteration in the commercial effect of such
terms,

and, if any such amendments are agreed and approved by the Company and the
Global Agent (acting on the instructions of all the Lenders), they shall take
effect and be binding upon each of the parties hereto in accordance with their
terms; and

 

  (iii) unless and until the Company and the Global Agent (acting on the
instructions of all the Lenders) reach agreement in accordance with paragraph
(b) above, the Company shall use all reasonable endeavours to ensure that all
financial statements delivered pursuant to Clause 16.1 (Financial Information)
shall contain a description of such change and the adjustments which would be
required to be made to such financial statements so that such financial
statements reflect the accounting policies before such change or proposed change
was made.

 

  (b)

A change from GAAP to IFRS is hereby agreed by the Finance Parties provided that
the Company shall in the Financial Year in which such change occurs provide
financial statements pursuant to Clause 16.1 (Financial

 

  47  



--------------------------------------------------------------------------------

  Information) which contain a description of such change and the adjustments
which would be required to be made to such financial statements so that such
financial statements reflect the accounting policies before such change or
proposed change was made.

 

17 REPORTING REQUIREMENTS

 

17.1 Reporting Requirements

The Company shall provide the following:

 

  (a) Operating Report: no later than forty five (45) days after the end of each
Interest Payment Date to the Global Agent.

 

  (b) Operating Budget: to the Global Agent, as soon as it is available, but in
any event at least thirty (30) days prior to the commencement of each Financial
Year.

 

  (c) Annual Environmental and Social Monitoring Report: on an annual basis, but
in no event later than thirty (30) days after the end of each Financial Year,
deliver to the Global Agent an Annual Environmental and Social Monitoring Report
confirming compliance with the Environmental and Social Requirements or, as the
case may be, detailing any non-compliance and setting out the action being taken
to ensure compliance.

 

  (d) Accidents: as soon as possible, but no later than five (5) days after
becoming aware of its occurrence, notify the Global Agent of any incident or
accident which has occurred in connection with any aspect of the Project and
which has or may reasonably be expected to have an adverse effect on the
environment, health or safety, including explosions, spills or workplace
accidents which result in death, serious injury or major pollution, specifying,
in each case the nature of the incident or accident, to the extent available or
known at that time, the impacts on or off the Site arising or likely to arise
there-from and the measures the Company is taking or plans to take to address
those impacts; and keep the Global Agent informed of the on-going implementation
of those measures.

 

  (e) Litigation or proceedings: promptly upon becoming aware of any litigation
or administrative proceedings commenced or threatened against the Company before
any Authority or arbitral body which has resulted in or may reasonably be
expected to result in a Material Adverse Effect, notify the Global Agent of that
event specifying the nature of that litigation or those proceedings and the
steps the Company is taking or proposes to take with respect thereto.

 

  48  



--------------------------------------------------------------------------------

  (f) Notification of Default: promptly, upon the occurrence of a Default,
notify the Global Agent, specifying the nature of that Default and any steps the
Company is taking to remedy it.

 

  (g) Other Information: promptly provide any other information as the Global
Agent (acting on the instructions of the Lenders, acting reasonably) from time
to time requests about the Company, its assets and the Project.

 

  (h) KYC: if any change in any law or regulation, any change in the status of
the Company, or a proposed assignment or transfer by a Lender of any of its
rights and obligations under the Finance Documents to a party that is not a
Lender prior to such assignment or transfer, obliges any Lender to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Company shall as
soon as reasonably practical upon the request of any Lender supply such
documentation and other evidence (including that relating to the Shareholder or
the Sponsor) as is requested.

 

  (i) Amendments to the Environmental Impact Assessment and Environmental and
Social Management Plan: provide copies of any amendment or supplement to the
Environmental Impact Assessment or any part of the Environmental and Social
Management Plan amended or supplemented in accordance with Clause 25.1
(Amendments to the Environmental Impact Assessment and Environmental and Social
Management Plan).

 

  (j) Material change: promptly notify the Global Agent of any proposed material
change by the Company or Guarantor in its obligations under any Finance
Document, in the nature or scope of the Project or the business or operations of
the Company.

 

  (k) Project Information: promptly provide to the Global Agent:

 

  (i) to the extent the Company is undertaking any expansion of the Plant to
increase its MW size, a copy of the independent engineer’s report in relation to
such expansion, provided that the provision of such a report is required to be
delivered to OPIC in connection with the OPIC Finance Agreement, and always
subject to confidentiality and limitations of liability in favour of the
independent engineer;

 

  (ii) details of any force majeure event that the Company is obliged to notify
OPIC of (a “Force Majeure Event”) or Change in Law (as defined in the PPA) or
any claim by any party thereto alleging that a Force Majeure Event or Change in
Law thereunder has occurred (together with detailed supporting statements as to
the status of any Force Majeure Event or Change in Law claims, including
compensation payable or other relief therefrom); and

 

  (iii) any material deviation from the conditions of applicable Authorisations.

 

  49  



--------------------------------------------------------------------------------

17.2 Form of Reports

Each of the reports and reviews provided under paragraphs (a) to (k) of Clause
17.1 (Reporting Requirements) shall be substantially in the form of the relevant
Schedule or, if not provided in a Schedule, in a form satisfactory to the Global
Agent (acting on the instructions of the Lenders, acting reasonably).

 

17.3 Accuracy and Completeness

If the Global Agent (acting on the instruction of the Lenders (acting
reasonably)), or a Lender, as the case may be, is of the opinion that a Project
Report provided pursuant to Clause 17.1 (Reporting Requirements) is not correct,
complete, accurate and up-to-date, the Global Agent (acting on the instruction
of the Lenders (acting reasonably)) or a Lender, as the case may be, may request
all such further information as it reasonably requires to satisfy itself as to
such Project Report and shall also be entitled to re-submit such Project Report
to the Company for amendment in accordance with the instructions of the Global
Agent (acting on the instruction of the Lenders (acting reasonably)) or a Lender
(acting reasonably), as the case may be. If the Company does not agree with the
analysis of the Global Agent (acting on the instruction of the Lenders (acting
reasonably)) or a Lender, as the case may be, the Company and the Global Agent
(acting on the instructions of the Lenders) shall discuss such amendments in
good faith for fourteen (14) days from the notification by the Global Agent
(acting on the instruction of the Lenders) or a Lender as the case may be. If,
following any comments from and consultation with OPIC, the Company updates any
report delivered by it under the OPIC Finance Agreement, which report is of
substantially the same form and substance as a Project Report delivered under
this Agreement, the Company shall give to the Global Agent an updated Project
Report which takes into account the review and comments from OPIC on the report
delivered to OPIC, which updated Project Report shall satisfy the Global Agent
for the purposes of this Clause.

 

  50  



--------------------------------------------------------------------------------

18 EXPERT

[Omitted]

 

19 REPRESENTATIONS AND WARRANTIES

 

19.1 Representations and Warranties

Except as otherwise disclosed by the Company in writing and acknowledged by the
Global Agent on or prior to the date hereof, the Company represents and warrants
to each of the Finance Parties on the date of this Agreement that:

 

  (a) Incorporation: the Company is a company limited by shares and duly
incorporated and validly existing under the laws of the Cayman Islands and duly
registered as a foreign company having a place of business in the Republic of
Kenya in accordance with Part X of the Kenyan Companies Act and has the
corporate power to own its assets, conduct its business as presently conducted
or proposed to be conducted and to enter into, and comply with its obligations
under, the Finance Documents to which it is a party or will, in the case of any
Finance Document to which it is a party not executed as at the date of this
Agreement, when that Finance Document is executed, have the corporate power to
enter into, and comply with its obligations under, that Finance Document;

 

  (b) Binding Obligation: subject to the Legal Reservations, each Finance
Document to which the Company is a party has been, or will be, duly authorised
and executed by the Company and the obligations expressed to be assumed by it
thereunder constitutes, or will, when executed, constitute, a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganisation, moratorium, liquidation, winding-up or other similar laws of
general applicability affecting the enforcement of creditors’ rights generally;

 

  (c) No Conflict: neither the making of any Finance Document to which the
Company is a party nor the compliance with its terms:

 

  (i) will conflict with or result in a breach of any of the terms, conditions
or provisions of, or constitute a default or require any consent under, any
indenture, mortgage, agreement or other instrument or arrangement to which the
Company is a party or by which it is bound; or

 

  (ii) will violate any of the terms or provisions of the Company’s Charter
Documents or laws applicable to the Company; or

 

  (iii) will violate any Authorisation or other rule or regulation applicable to
the Company,

 

  51  



--------------------------------------------------------------------------------

other than to the extent that, in respect of paragraphs (i) and (iii) only, no
Material Adverse Effect results or would be reasonably likely to result;

 

  (d) Charter Documents: except as set forth in a copy provided to the Global
Agent, the Company’s Charter Documents have not been amended since the date of
those provided by way of condition precedent to first Disbursement;

 

  (e) No Immunity: neither the Company nor any of its property enjoys any right
of immunity from set-off, suit, execution attachment or other legal process with
respect to its assets or itself;

 

  (f) Governing Law and Judgments: subject to the Legal Reservations, in any
proceedings taken in its jurisdiction of incorporation in relation to any of the
Finance Documents expressed to be governed by English law, the choice of English
law as the governing law of those Finance Documents and any judgment obtained in
England will be recognised and enforced;

 

  (g) No Material Adverse Effect: to the best of the Company’s knowledge and
belief, after due enquiry, since the date of this Agreement no event or
circumstance has occurred which has resulted in a Material Adverse Effect which
is continuing;

 

  (h) Financial Statements: the most recent financial statements of the Company
delivered to the Global Agent pursuant to the provisions of this Agreement (if
any) have been prepared in accordance with the Accounting Principles, and give a
true and fair view of the financial condition of the Company as of the date as
of which they were prepared and the results of the Company’s operations during
the period then ended;

 

  (i) No Liens: the Company has no outstanding Lien on any of its assets other
than Permitted Liens, and no contracts or arrangements, conditional or
unconditional, exist for the creation by the Company of any Lien, except for
Permitted Liens;

 

  (j) Taxes: all Tax returns and reports of the Company required by law to be
filed have been duly filed and all Taxes, obligations, fees and other
governmental charges upon the Company, or its properties, or its income or
assets, which are due and payable or to be withheld, have been paid or withheld,
other than those presently payable without penalty or interest or which are
being contested in good faith and in respect of which appropriate reserves have
been made in accordance with the Accounting Principles to the extent required;

 

  52  



--------------------------------------------------------------------------------

  (k) No Litigation: the Company is not engaged in nor, to the best of its
knowledge after due enquiry, threatened in writing by, any litigation,
arbitration or administrative proceedings which, if determined in a manner
adverse to the Company by a final non-appealable judgment or decision of a
court, arbitral tribunal or administrative or other body would result in or
could reasonably be expected to result in a Material Adverse Effect;

 

  (l) No Violation: to the best of its knowledge and belief, the Company is not
in violation of any applicable law or regulation;

 

  (m) No Adverse Judgment: no judgment or order has been issued which has
resulted, or would result, in a Material Adverse Effect;

 

  (n) Environmental and Social:

 

  (i) to the best of its knowledge, after due enquiry, the baseline assumptions
contained in the Environmental Impact Assessment accurately reflects the
baseline environmental and social conditions at the Site and any surrounding
areas which the Environmental Impact Assessment may impact;

 

  (ii) to the best of its knowledge, after due enquiry, the Environmental and
Social Management Plan contains all measures and actions to achieve ongoing
compliance with the Environmental and Social Requirements;

 

  (iii) to the best of its knowledge, after due enquiry, the Company is in
compliance with:

 

  (A) all Environmental Laws;

 

  (B) the Environmental and Social Management Plan; and

 

  (C) in all material respects with the remaining Environmental and Social
Requirements in accordance with Clause 20.1(i) (Compliance with Environmental
and Social Requirements);

 

  (iv) the Company has not received nor is aware of any existing or threatened
complaint, order, directive, claim, citation or notice from any Authority or any
material written communication from any person with respect to its
non-compliance with any aspect of the Environmental and Social Requirements nor
is it aware of any facts, circumstances or occurrences that could reasonably be
expected to give rise to such claims or communications;

 

  53  



--------------------------------------------------------------------------------

  (v) to the best of its knowledge and belief, after due inquiry, there is not
now, and has not since the date of the Company’s occupation of the Site, any:

 

  (A) toxic or hazardous waste or substances generated, used, treated, released,
stored, recycled or disposed of (other than as is required in order to carry out
a geothermal power project such as the Project in accordance with Prudent
Utility Practices);

 

  (B) evidence of soil or groundwater contamination;

 

  (C) underground storage tanks;

 

  (D) asbestos;

 

  (E) polychlorinated biphenyls; or

 

  (F) persistent organic pollutants listed under the Stockholm Convention;

 

  (o) Formalities: under the laws of Kenya or the Cayman Islands it is not
required for any purpose that any Finance Document be filed, recorded, or
enrolled with any court or other authority in Kenya or the Cayman Islands;

 

  (p) Pari Passu Ranking: the payment obligations of the Company under the
Finance Documents will rank at least pari passu with the claims of all its other
unsecured payment obligations except for obligations mandatorily preferred by
law applying to companies generally;

 

  (q) Stamp and Other Duties: as at the date of this Agreement, except for stamp
duty in respect of each Finance Document executed as a deed, with fixed duty as
of the date of this Agreement of K.Sh 200 or executed under hand, with fixed
duty as of the date of this Agreement of K.Shs 100, no stamp or registration
duty or similar Tax or charge is payable in its jurisdiction of incorporation or
Kenya in respect of any Finance Document.

 

  (r) No Deduction or Withholding: under the laws of Kenya or the Cayman Islands
as are in force at Financial Close it will not be required to make any deduction
or withholding, for or on account of Tax or otherwise, from any payment it may
make in relation to the Loans;

 

  (s) No Default: no Default has occurred and is continuing or will result from
the entry into, or the performance of any transaction contemplated by, any
Finance Document;

 

  (t) Insurances: all insurances and reinsurances which are required to be put
in place by OPIC or applicable law are in place and are in full force and
effect.

 

  54  



--------------------------------------------------------------------------------

  (u) Corporate Structure: as at the date of this Agreement, the structure of
all shareholdings in the Shareholder and all Shareholdings in the Company is as
set out in the Corporate Structure Chart;

 

  (v) Prohibited Acts: the Company has not committed, and no person to its
present knowledge has committed, any Prohibited Act. For the purposes of this
paragraph (v), the knowledge of any member of the board of directors of the
Company shall be deemed the knowledge of the Company;

 

  (w) No illicit origin of funds:

 

  (i) neither its shareholder capital nor any other funds for the financing of
the Project are of illicit origins with regard to the domestic law of the
Company’s nation state or French law and, in particular, this list being
non-exhaustive, is not related to drug trafficking, fraud related to the
financial interests of the European Union, corruption, bribery, organised crime,
criminal activities or terrorism; and

 

  (ii) the negotiation, signing and execution of the Finance Documents have not
and will not give rise to any Extraordinary Commercial Costs.

 

  (x) Use of Proceeds: the proceeds of each Disbursement have been used in
accordance with Clause 3.1 (Purpose);

 

  (y) No Omission: to the best of the Company’s knowledge and belief, having
made due enquiry, none of the representations and warranties in this Clause 19.1
(Representations and Warranties) omits any matter the omission of which makes
any of such representations and warranties misleading; and

 

  (z) Other Debt Service Obligations: the Company is in material compliance with
all its payment obligations in respect of Debt, its Debt Service Obligations
(other than the Loans) and is in full compliance with its payment and other
material obligations under the OPIC Finance Agreement.

 

19.2 Lenders’ Reliance

The Company acknowledges that it makes the representations and warranties in
Clause 19.1 (Representations and Warranties) with the intention of inducing each
of the Finance Parties (and each participant in any Facility) to enter into this
Agreement and the other Finance Documents and that each of the Finance Parties
(and each participant in any Facility) enters into this Agreement and the other
Finance Documents on the basis of, and in full reliance on, each of such
representations and warranties.

 

  55  



--------------------------------------------------------------------------------

19.3 Repetition

Save in respect of matters notified in writing to and approved by the Global
Agent (acting on the instructions of the Lenders) and except as provided in
paragraph (b) below, each representation is made on the date of this Agreement
and shall be deemed to be repeated (by reference to the facts and circumstances
then subsisting except where express reference is made to matters subsisting on
a particular date) on:

 

  (a) each Disbursement Date both before and after giving effect to the relevant
Disbursement; and

 

  (b) the first day of each Interest Period,

provided, however, that the representations set out in paragraphs
(o) (Formalities), (q) (Stamp and Other Duties) or (r) (No Deduction or
Withholding), of this Clause 19.1 (Representations and Warranties) shall only be
made on the date of this Agreement and shall not be, and shall not be deemed to
be, repeated on any of the dates referred to in paragraphs (a) or (b) of this
Clause 19.3 (Repetition).

 

20 AFFIRMATIVE COVENANTS

 

20.1 Affirmative Covenants

The Company undertakes to each Finance Party that it shall comply with the
following affirmative covenants at all times prior to the Final Termination
Date, other than with the consent of the Lenders:

 

  (a) Preservation of rights: take all actions necessary to preserve its
existence and its corporate rights, franchises, licences and patents;

 

  (b) Conduct of Business: carry out the Project and conduct its business with
due diligence and efficiency and in accordance with:

 

  (i) all applicable laws;

 

  (ii) Prudent Utility Practices; and

 

  (iii) sound engineering, financial and business practices;

 

  (c) Application of Financing: cause the financing specified in the Financial
Plan to be applied exclusively as permitted by Clause 3.1 (Purpose);

 

  (d) Accounting Systems: install and maintain an accounting and cost control
system, management information systems and books of account and other records,
which together adequately reflect truly and fairly the financial condition of
the Company and the results of its operations in conformity with the Accounting
Principles;

 

  56  



--------------------------------------------------------------------------------

  (e) Insurances: obtain and maintain, or cause to be obtained and maintained at
all times, insurance and/or reinsurance in respect of the Project as required by
OPIC or in accordance with applicable laws;

 

  (f) Auditors: appoint and maintain at all times a reputable international firm
of internationally recognised independent public accountants acceptable to the
Global Agent (acting on the instructions of the Lenders) as the Auditors;

 

  (g) Communication with Auditors:

 

  (i) irrevocably authorise the Auditors (whose fees and expenses shall be for
the account of the Company) to:

 

  (A) respond directly to communications (oral or written) from the Global Agent
at any time regarding the Company’s accounts and operations; and

 

  (B) allow each of the Finance Parties to rely on all audits of any financial
statements prepared by it which the Company is required to provide copies of to
the Global Agent pursuant any of the Finance Documents,

provided that the Global Agent shall provide the Company with copies of its
communications to the Auditors, including notices and requests for information
(or in the case of oral communications, confirmation as to the nature of such
communications), and will provide the Company with the opportunity to
participate in discussions or meetings except where, in the reasonable opinion
of the Global Agent (acting on the instructions of the Lenders) (as the case may
be), timing does not so permit or its rights or interests are prejudiced or
placed in jeopardy by permitting such participation; and

 

  (ii) provide to the Global Agent a copy of that authorisation, and, no later
than thirty (30) days after any change in Auditors, issue a similar
authorisation to the new Auditors and provide a copy thereof to the Global
Agent; and

 

  (iii) procure that the Auditors provide an acknowledgement to the Global Agent
of their acceptance of the terms of such authorisation in a form acceptable to
the Global Agent (acting on the instructions of the Lenders) and addressed to
the Global Agent;

 

  57  



--------------------------------------------------------------------------------

  (h) Access and Inspection:

 

  (i) permit a maximum of two (2) representatives of each Lender (who may be
accompanied by representatives of any competent body of the European Community)
and, in respect of paragraph (A) below only, any representatives of the
shareholders of each Lender or Participant (provided the costs and expenses of
such representatives of the shareholders are for the account of the Lender or
Participant) at reasonable times and on reasonable prior written notice (and
provide the representatives with all necessary assistance) to:

 

  (A) visit the Site, installations and works comprising the Project;

 

  (B) conduct such checks as they may reasonably wish;

 

  (C) in the case of the representatives of the Lenders only, have access to the
Company’s books of account, technical and statistical data, records and other
data (and to take copies of any such material); and

 

  (D) in the case of the representatives of the Lenders only, have access to
those employees, contractors and agents of the Company who have or may have
knowledge of matters with respect to the Project and as to which the Lenders
seek information,

subject in all cases under paragraph (i) above to compliance by the Lenders and
any other visitors accompanying the Lenders during such site visits with all
applicable social and environmental, health and safety rules and regulations and
all applicable Company policies and procedures (including in respect of
confidentiality).

 

  (i) Compliance with Environmental and Social Requirements: through its
employees, agents, contractors and subcontractors, operate, maintain, implement
and monitor the Project in compliance with all Environmental and Social
Requirements and the Environmental and Social Management Plan, provided that if
there is a material change in the IFC Performance Standards after the date of
this Agreement, the Company and the Lenders shall meet and negotiate in good
faith whether and how the Company will be required to comply with such change
(if there is no agreement, no Default shall occur in respect of this paragraph
if the Company fails to comply with the relevant change).

 

  (j) Operation of the Plant: operate and maintain the Plant:

 

  (i) in accordance with Environmental and Social Requirements;

 

  58  



--------------------------------------------------------------------------------

  (ii) in a safe and efficient manner;

 

  (iii) in accordance with the requirements of the Finance Documents; and

 

  (iv) in accordance with Prudent Utility Practices.

 

  (k) Compliance with Laws: comply with all laws and regulations;

 

  (l) Payment of Taxes: promptly pay all Taxes when due (or within any
applicable grace period prescribed by law), except when such Taxes are being
contested in good faith by the Company and the Company has set aside reserves
for such Taxes as and to the extent required by the Accounting Principles;

 

  (m) Prohibited Acts:

 

  (i) take such action as the Global Agent (acting on the instructions of the
Lenders) shall reasonably request to:

 

  (A) investigate and/or terminate any alleged or suspected Prohibited Act;

 

  (B) if applicable, inform the Global Agent of the measures taken to seek
damages from the Person(s) responsible for any material loss resulting from any
such Prohibited Act, and

 

  (C) reasonably facilitate any investigation that the Lenders may make
concerning any such Prohibited Act;

 

  (ii) inform the Global Agent if it should become aware of any fact or
information suggestive of the committing of any Prohibited Act;

 

  (n) Anti money laundering:

 

  (i) inform the Global Agent:

 

  (A) of all amendments to its statutes, memorandum, articles or other
constitutional documents which the law stipulates must be published;

 

  (B) of all transactions which would entail a change in ownership relating to
5% or more of its capital or a change in its Control, either directly or
indirectly;

 

  (C)

without undue delay if the Company obtains information which gives rise to
suspicions regarding the illicit nature,

 

  59  



--------------------------------------------------------------------------------

  with regard to the domestic law of the Company or French law, of funds used in
the acquisition of its shareholder capital and, in particular but without
limitation, if such funds could relate to drug trafficking, fraud related to the
financial interests of the European Union, corruption, bribery, organised crime,
criminal activities or terrorism; and

 

  (ii) request from the bank charged with carrying out the transfers that the
bank correctly records the following information in any funds transfer messages:

 

  (A) the instructing party’s name, address and account numbers (IBAN and
SWIFT);

 

  (B) bank and bank address of the instructing party; and

 

  (C) Project name and agreement number for the payment.

 

  (o) No illicit origin of funds: ensure that:

 

  (i) neither its shareholder capital or the funds financing the Project are of
illicit origins with regard to the domestic law of the Company’s nation state or
French law and, in particular, this list being non-exhaustive, are not related
to drug trafficking, fraud related to the financial interests of the European
Union, corruption, bribery, organised crime, criminal activities or terrorism;
and

 

  (ii) the negotiation, signing and execution of the Finance Documents have not
and will not give rise to any Extraordinary Commercial Expenses;

 

  (p) HIV Protective Measures: implement workplace policies and guidelines in
accordance with Schedule 5 (HIV Protective Measures);

 

  (q) Retention of Records: retain, in a single location, for inspection by or
on behalf of the Lenders during six (6) years from the conclusion of each
contract financed by means of the Loans, the full terms of the contract itself,
as well as all material documents pertaining to the procurement process and to
the execution of the contract.

 

  (r) Other Debt Service Obligations: materially comply with all its payment
obligations in respect of Debt, its Debt Service Obligations (other than the
Loans) and fully comply with its payment and other material obligations under
the OPIC Finance Agreement.

 

  (s)

Non-Collateral Account: ensure that on each Interim Quarterly Date there is, or
will be, after taking into account any Distribution that the Company

 

  60  



--------------------------------------------------------------------------------

  makes or proposes to make, on deposit in the Non-Collateral Account an amount
equal to 50% of sums due to the Lenders on the next Repayment Date, and on each
Repayment Date, make payments due to the Lenders on such date prior to any other
payments, including the payment of any Distribution.

 

21 NEGATIVE COVENANTS

 

21.1 Negative Covenants

The Company undertakes to each Finance Party that it will not, prior to the
Final Termination Date, other than with the consent of the Global Agent (acting
on the instructions of the Lenders):

 

  (a) Further Indebtedness: incur, assume or permit to exist any Debt except:

 

  (i) the Loans;

 

  (ii) the OPIC Debt;

 

  (iii) any suppliers’ credit, lease arrangements or other Debt permitted under
the OPIC Loan Agreement, provided that any increase in the amount of Debt
permitted under the OPIC Loan Agreement shall not be permitted without the
express written consent of the Global Agent acting on the instructions of all
Lenders under this Agreement;

 

  (iv) over and above any amounts in (20.1(a)(i), (ii) and (iii) above, Debt
incurred in the ordinary course of business of up to US$10,000,000; and

 

  (v) indebtedness provided by way of Shareholder Debt;

 

  (b) Change to Charter Documents: except as set forth in a copy provided to the
Global Agent, change (and shall procure that no other Person shall change) its
Charter Documents in any material respect or in a manner that might impair or
prejudice its ability to perform its obligations under this Agreement and any
other Finance Document to which it is a party;

 

  (c) Guarantees: enter into any agreement or arrangement to guarantee or, in
any way or under any condition, assume or become obligated for all or any part
of any financial or other obligation of another Person, except pursuant to any
CER Documents;

 

  (d) Financial Year: change its Financial Year unless required by applicable
law;

 

  61  



--------------------------------------------------------------------------------

  (e) Change in Project or Business: change the nature or scope of the Project
or change the nature of its business or operations;

 

  (f) Prohibited Acts: commit (or authorise or permit any Affiliate, Shareholder
or any other Person acting on its behalf, with its consent or prior knowledge to
commit) with respect to the Project or any Finance Document or any transaction
contemplated thereunder, any Prohibited Act;

 

  (g) Amendments to the Environmental Impact Assessment and Environmental and
Social Management Plan: approve any amendment or supplement to the Environmental
Impact Assessment or any part of the Environmental and Social Management Plan,
unless the amendment is made in accordance with the Environmental and Social
Requirements;

 

  (h) Abandonment: abandon or agree to abandon the Project or commit any action
or inaction which would give rise to an abandonment of the Project pursuant to
the PPA;

 

  (i) Blocked persons and embargoes:

 

  (i) enter into business relationships with specially designated nationals and
blocked persons or entities maintained on the relevant lists by the United
Nations, the European Union, Germany or France in relation to embargoes or the
fight against terrorism; or

 

  (ii) use any proceeds of any Loan or equity including the Base Equity Amount
(or other funds), or otherwise enter into business, in relation to any sector or
equipment under such embargoes; and

 

  (j) Excluded Activities: make or permit the engagement in any of the
activities referred to in Schedule 11 (Excluded Activities).

 

  (k) Distributions: make or permit any Distribution unless:

 

  (i) the Company certifies to the Global Agent in writing, that, on the
proposed date of the Distribution:

 

  (A) no Default has occurred and is continuing or will occur as a result of the
proposed Distribution;

 

  (B) it has paid to OPIC all amounts due and payable up until such date under
the OPIC Finance Agreement;

 

  (C) on each Interim Quarterly Date there is, or will be, after taking into
account any Distribution that the Company makes or proposes to make, on deposit
in the Non-Collateral Account an amount equal to 50% of sums due to the Lenders
on the next Repayment Date, such deposit to be evidenced by bank statements to
the extent requested by the Global Agent at any time; and

 

  (D) on any Repayment Date, payments of amounts due to Lenders have been or
shall be paid out of the Non-Collateral Account in priority to any other
payments, including the payment of any Distributions.

 

  62  



--------------------------------------------------------------------------------

22 EVENTS OF DEFAULT

 

22.1 Events of Default

It shall be an Event of Default if any of the following occur (unless waived by
the Global Agent with the consent of the Majority Lenders or of all of the
Lenders, as the case may be, in accordance with Clause 33 (Amendments and
Waivers)):

 

  (a) Failure to Pay: the Company fails to pay when due any part of the
principal, or of the interest on, any of the Loans or any other monies falling
due under any of the Finance Documents when due unless:

 

  (i) its failure to pay is caused by:

 

  (A) administrative or technical error; or

 

  (B) a Disruption Event; and

 

  (ii) payment is made within three (3) Business Days of its due date;

 

  (b) Cross Default: the Company or the Guarantor fails to pay any indebtedness
in an aggregate amount of two hundred and fifty thousand US Dollars (US$250,000)
in respect of the Company and ten million US Dollars (US$10,000,000) in respect
of the Guarantor (other than the Guarantee in respect of which no threshold
shall apply), and any such failure continues for more than any applicable period
of grace or any such indebtedness becomes prematurely due and payable (other
than as a result of any voluntary prepayment or mandatory prepayment that is not
as a result of an Event of Default) or is placed on demand;

 

  (c) Compliance with Obligations by the Company:

 

  (i) subject to paragraph (ii) below, the Company fails to comply with any of
its obligations under this Agreement or any other Finance Document (other than
for the payment of the principal of, or interest on, the Loans or any other loan
from any of the Lenders to the Company or in respect of the making (actual or
deemed) of any representation or warranty) and any such failure continues:

 

  (A) subject to paragraph (B) and (C) below, for a period of thirty (30) days
after the date of that failure, provided that such thirty (30) day period shall
be extended by an additional fifteen (15) day period if:

 

  (I) the Company commenced remedial action as soon as reasonably practicable
after such failure;

 

  63  



--------------------------------------------------------------------------------

  (II) the Company has continued to pursue a remedy properly and diligently to
the satisfaction of the Global Agent (acting on the instructions of the
Lenders); and

 

  (III) such remedy is reasonably likely to be effective within such additional
fifteen (15) day period; or

 

  (B) in the case of the Company’s failure to perform or observe any term,
covenant or agreement which expressly requires that any Finance Party be
satisfied with such performance or observance or otherwise exercise its
discretion, for a period of thirty (30) days (or such longer period agreed by
the Global Agent (acting on the instructions of the Lenders)) after notice by a
Finance Party of any failure by the Company to so perform or observe provided
that such thirty (30)-day period shall be extended by an additional fifteen
(15) days if:

 

  (I) the Company commenced remedial action as soon as reasonably practicable
after such failure;

 

  (II) the Company has continued to pursue a remedy properly and diligently to
the satisfaction of the Global Agent (acting on the instructions of the
Lenders); and

 

  (III) such remedy is reasonably likely to be effective within such additional
fifteen (15) day period; and

 

  (ii) the Company fails to comply with its obligations under Clause 20.1(a)
(Preservation of rights), Clause 20.1(c) (Application of Financing), Clause
20.1(m) (Prohibited Acts), Clause 20.1(n) (Anti money laundering), or Clause
20.1(o) (No illicit origin of funds), Clause 21.1(f) (Prohibited Acts), Clause
21.1 (g) (Compliance with Environmental and Social Requirements) and Clause
21.1(i) (Blocked Persons and Embargoes).

 

  64  



--------------------------------------------------------------------------------

  (d) Compliance with Obligations by the Guarantor: The Guarantor fails to
comply with any obligations under the Guarantee, and such non-compliance has or
could reasonably be expected to have a Material Adverse Effect unless such
non-compliance is remedied within any grace or cure period under the applicable
Finance Document;

 

  (e) Misrepresentation: a representation, warranty or statement made or
repeated pursuant to Clause 18 (Representations and Warranties) or in connection
with any Finance Document (or in any document delivered by or on behalf of the
Company, or by or on behalf of the Sponsor or the Shareholder, under or in
connection with any Finance Document), is incorrect in any material respect when
made or deemed to be made or repeated and, except in relation to Clause 20.1(m)
(Prohibited Acts) and Clause 19.1(w) (No illicit origin of funds) or where such
misrepresentation results from fraud, wilful default or negligence, has a
Material Adverse Effect at the time of discovery or publication;

 

  (f) Ownership:

 

  (i) the Sponsor fails to maintain, directly or indirectly at least 51% of the
legal and beneficial ownership interest of the Company and/or fails to Control
the Company;

 

  (ii) the Shareholder fails to maintain, directly or indirectly no less than
100% of the Shares and the legal and beneficial ownership interest of the
Company and/or fails to Control the Company provided that the Shareholder may
transfer Shares and the legal and beneficial ownership interest to a Permitted
Investor in accordance with the Finance Documents;

 

  (iii) Ormat Technologies Inc. fails to Control the Company; or

 

  (iv)   

 

  (A) any Shares are issued, redeemed, transferred, encumbered in any way or
otherwise disposed of; or

 

  (B) except as set forth in a copy provided to the Global Agent, the Charter
Documents of the Company are amended,

in each case in a manner not permitted by the Finance Documents;

 

  (g)

Expropriation: any Authority condemns, nationalises, seizes, or otherwise
expropriates all or any substantial part of the property, Shares or other assets
of the Company, or shall have assumed custody or control of such property or
other assets or of the business or operations of the Company, or shall have
taken any action for the dissolution or disestablishment of the

 

  65  



--------------------------------------------------------------------------------

  Company, or any action that would prevent the Company or its officers from
carrying on its business or operations or prevent any of the parties to any of
the Finance Documents from performing their respective obligations thereunder;

 

  (h) Judgment entered: there shall have been entered against the Company a
final judgment, decree or order for the payment of money in excess of five
hundred thousand US Dollars (US$500,000), which judgment shall remain unpaid for
thirty (30) days after it shall have become final and non-appealable;

 

  (i) Insolvency: any of the Major Project Parties:

 

  (i) takes any step (including petition, giving notice to convene or convening
a meeting) for the purpose of making, or proposes or enters into, any
arrangement, assignment or composition with or for the benefit of its creditors;

 

  (ii) ceases or threatens to cease to carry on its business or any substantial
part of its business; or

 

  (iii) is unable to pay its debts as they fall due or otherwise becomes
insolvent.

 

  (j) Winding Up: an order is made or an effective resolution passed or
analogous proceedings taken for the winding up, bankruptcy or dissolution of any
of the Major Project Parties or a petition is presented or analogous proceedings
taken for the winding up or dissolution of a Major Project Party, by any Person
and is not withdrawn or dismissed within sixty (60) days of the date of filing
thereof;

 

  (k) Appointment of Officer: any encumbrancer lawfully takes possession, or a
liquidator, judicial custodian, receiver, administrative receiver or trustee or
any analogous officer is appointed, of the whole or any material part of the
undertaking or assets of any of the Major Project Parties;

 

  (l) Analogous Events: any other event occurs which under any applicable law
would have an effect analogous to any of those events listed in Clause 22.1(f)
(Insolvency), Clause 22.1(j) (Winding Up) and Clause 22.1(k) (Appointment of
Officer);

 

  (m) Abandonment:

 

  (i) the Company abandons the Project; or

 

  (ii) ceases to perform its operations and maintenance services in respect of
the Plant for a continuous period in excess of thirty (30) days in any year,
other than as a result of Force Majeure Event, or for periods which in aggregate
exceed 60 days other than as a result of a Force Majeure Event;

 

  66  



--------------------------------------------------------------------------------

  (n) Material Adverse Effect: any event or circumstance occurs or series of
events occur which has a Material Adverse Effect;

 

  (o) Prohibited Acts: the Company commits (or authorises or permits any Major
Project Party or any other person acting on its behalf to commit) with respect
to the Project any Prohibited Act;

 

  (p) Anti-money Laundering: the Company is in default in the due performance of
any of its obligations under Clause 20.1(m) (Prohibited Acts), Clause 20.1(n)
(Anti money laundering), Clause 19.1(w) (No illicit origin of funds) or Clause
21.1(i) (Blocked persons and embargoes); and

 

  (q) Distributions: the Company makes any Distributions otherwise than in
accordance with Clause 21.1(k) (Distributions).

 

22.2 Remedies on an Event of Default

Upon the occurrence of and during the continuance of an Event of Default, the
Majority Lenders (or in the case of either the DEG A Loan or DEG B Loan and
after a ten (10) day consultation period with all Lenders, the DEG A Lender
alone or the DEG B Lender alone and only in respect of amounts due to either the
DEG “A Lender under the DEG A Loan or to the DEG “B” Lender under the DEG B
Loan,) may declare an Event of Default and accelerate the Loans, and exercise
any or all remedies set out under the Finance Documents, including the
following:

 

  (a) cancel or suspend the commitments of the Lender or Lenders under the
applicable Loan Agreements and this Agreement;

 

  (b) declare the principal amount of the Loans together with accrued interest
thereon and any other outstanding amounts under the relevant Loan Agreements and
this Agreement to be immediately due and payable or repayable on demand;

 

  (c) cancel or suspend further Disbursements;

 

  (d) instructing the Global Agent to make a claim under the Guarantee for
payment from the Guarantor for payment of any or all amounts due or to
accelerate the entire Loan or Loans together with accrued interest thereon and
any other outstanding amounts under the relevant Loan Agreements; and

 

  (e) exercise all other rights available to any of the Finance Parties under
the Finance Documents.

 

  67  



--------------------------------------------------------------------------------

22.3 Bankruptcy

Upon the occurrence of an Event of Default of the type described in Clauses 22.1
(g) (Expropriation), 22.1(j) (Insolvency), Clause 22.1(j) (Winding Up), Clause
22.1(k) (Appointment of Officer) or 22.1(l) (Analogous Events), the Loans, all
interest accrued on them and any other amounts payable under this Agreement or
the Loan Agreements will become immediately due and payable without any
presentment, demand, protest or notice of any kind, all of which the Company
waives.

 

23 CHANGES TO LENDERS

 

23.1 Assignments and Transfers by the Lenders

Subject to the provisions of the relevant Loan Agreement, a Lender may:

 

  (a) assign any of its rights;

 

  (b) transfer by novation any of its rights and obligations; or

 

  (c) participate or sub-participate any of its Available Commitment or its
share of any outstanding Loans,

to another bank or financial institution (in the case of assignments and
transfers by novation, such bank or financial institution being the “New
Lender”), in each case, provided that such transfer, assignment, participation
or sub-participation of any portion of the Lender’s Available Commitment or its
share of the outstanding Loans under any Facility shall be made in accordance
with the provisions of:

 

  (i) the relevant Loan Agreement;

 

  (ii) the Subordination Agreement; and

 

  (iii) this Clause 23 (Changes to Lenders).

 

23.2 Procedure for Assignment or Transfer

 

  (a) Subject to Clause 23.1 (Assignments and Transfers by the Lenders) and the
relevant Loan Agreement, an assignment will only be effective on receipt by the
Global Agent of written confirmation from the New Lender, such confirmation to
be in the form set out in Schedule 4 (Form of Accession Letter), that the New
Lender will be bound by the obligations of the Finance Documents and will assume
the same obligations to the other Finance Parties as it would have been under if
it were an Original Lender.

 

  (b) Subject to Clause 23.1 (Assignments and Transfers by the Lenders) and the
relevant Loan Agreement, a transfer will only be effective on:

 

  (i) receipt by the Global Agent of a Transfer Certificate, together with duly
executed accession documents, pursuant to which the New Lender has acceded to
such other documents as are necessary to enable the New Lender to assume all of
the rights and obligations of the Lender under the Finance Documents;

 

  68  



--------------------------------------------------------------------------------

  (ii) execution by the Global Agent of the Transfer Certificate, which it shall
execute as soon as reasonably practicable after receipt of a duly completed
Transfer Certificate appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement; and

 

  (iii) receipt of the consent of the Company for an assignment or transfer by a
Lender, unless the assignment or transfer is to another existing Lender or an
Affiliate of a Lender or a Default has occurred and is continuing and provided
that:

 

  (A) the consent of the Company to an assignment or transfer must not be
unreasonably withheld or delayed;

 

  (B) the Company will be deemed to have given its consent seven (7) days after
the Lender has requested it unless consent is expressly refused by the Company
within that time; and

 

  (C) the consent of the Company to an assignment or transfer must not be
withheld solely because the assignment or transfer may result in an increase to
the Mandatory Cost.

 

  (c) If:

 

  (i) a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 

  (ii) as a result of circumstances existing at the date the assignment,
transfer or change occurs, the Company would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 11.1
(Gross-up) or Clause 11.2 (Tax Indemnity) or Clause 12 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the Lender
or Lender acting through its previous Facility Office would have been if the
assignment, transfer or change had not occurred.

 

  69  



--------------------------------------------------------------------------------

  (d) On the Transfer Date:

 

  (i) to the extent that in the Transfer Certificate the Lender transfers by
novation any of its rights and obligations under the Finance Documents, the
Company and the Lender shall be released from further obligations towards one
another in respect of such rights and obligations under the Finance Documents
and their respective rights against one another shall be cancelled (being the
“Discharged Rights and Obligations”);

 

  (ii) the Company and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Company and the New Lender
have assumed and/or acquired the same in place of the Company and the Lender;

 

  (iii) the New Lender and the other Finance Parties shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Lender and the other Parties hereto shall each be released from
further obligations to each other under this Agreement; and

 

  (iv) the New Lender shall become a Party as a “Lender”.

 

23.3 Copy of Transfer Certificate to Company

The Global Agent shall, as soon as reasonably practicable after it has executed
a Transfer Certificate, send to the Company a copy of that Transfer Certificate.

 

23.4 Limitation of Responsibility of Lenders

 

  (a) Unless expressly agreed to the contrary, a Lender makes no representation
or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (ii) the financial condition of any Major Project Party;

 

  (iii) the performance and observance by any Major Project Party of its
obligations under the Finance Documents; or

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Documents,

and any representations or warranties implied by law are excluded.

 

  70  



--------------------------------------------------------------------------------

  (b) Each New Lender confirms to the Lender and the other Finance Parties that
it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Major Project
Party and its related entities in connection with its participation in the
Finance Documents and has not relied exclusively on any information provided to
it by the Lender in connection with any Finance Documents; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of each Major Project Party and its related entities whilst any
amount is or may be outstanding under the Finance Documents or any Available
Commitment under any Loan Agreement is in force.

 

  (c) Nothing in any Finance Document obliges a Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 234 (Changes to the
Lenders); or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Major Project Party of its obligations
under the Finance Documents or otherwise.

 

23.5 Assignment or transfer fee

The New Lender shall (unless such New Lender is an Original Participant), on the
date upon which an assignment or transfer takes effect, pay to the Global Agent
(for its own account) a fee of two thousand five hundred US Dollars (US$2,500).

 

24 ASSIGNMENTS AND TRANSFERS BY THE PARTIES

No Party may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents other than as expressly permitted herein
or therein.

 

25 AGENCY PROVISIONS

 

25.1 Appointment and Duties of the Global Agent

 

  (a) Each of the other Finance Parties appoints the Global Agent to act as its
agent under and in accordance with the terms of the Finance Documents for the
purposes set out in the Finance Documents and to enter into the Finance
Documents to which it will be a party in such capacity and irrevocably authorise
it on their behalf to perform the duties and to exercise the rights and powers
that are specifically delegated to it under or in connection with the Finance
Documents, together with any other incidental rights and powers.

 

  71  



--------------------------------------------------------------------------------

  (b) The Global Agent may not begin any legal action or proceeding in the name
of a Finance Party (other than itself) without that Finance Party’s consent.

 

  (c) The Global Agent has only those duties which are expressly specified in
the Finance Documents.

 

  (d) The Global Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

25.2 Relationship

 

  (a) The relationship between the Global Agent and the Finance Parties is that
of principal and agent only. Nothing in this Agreement makes the Global Agent a
trustee or fiduciary for any other Person and the Global Agent need not hold in
trust any moneys paid to it for a Person or be liable to account for interest on
those moneys except to the extent expressly stated in the Finance Documents.

 

  (b) The Global Agent shall not in any respect be the agent of the Company by
virtue of this Agreement and the Global Agent shall not be bound to account to
any Finance Party or the Company for any sum or the profit element of any sum
received by it for its own account.

 

  (c) The Global Agent shall not be liable to the Company for any breach by any
other Finance Party of any Finance Documents or be liable to any other Finance
Party for any breach by the Company of the Finance Documents.

 

25.3 Delegation

The Global Agent may act through its personnel and through agents selected with
due care.

 

25.4 Directions

 

  (a) Where the terms of a Finance Document require the Global Agent or “the
Global Agent (acting on behalf of the Lenders)” or “Global Agent (acting on the
instructions of the Lenders)” to give its consent or approval to any event,
matter or thing or to make any determination or to exercise any duty, right,
power or discretion, then:

 

  (i) subject to paragraph (ii) below, if the relevant Finance Document
specifies that the Global Agent is required to give its consent or approval to
that event, matter or thing, then the Global Agent will give its consent or
approval to that event, matter or thing only if the Majority Lenders instruct
the Global Agent that they are satisfied that those specified conditions have
been satisfied;

 

  (ii) if the relevant consent or approval to that event, matter or thing or
determination or exercise of duty, right, power or discretion is in respect of
an amendment or waiver under Clause 33.2 (Exceptions), then the Global Agent
will give its consent or approval to that event, matter or thing in accordance
with Clause 33.2 (Exceptions),

 

  72  



--------------------------------------------------------------------------------

     provided that the Global Agent may at all times, whether or not so
directed, take such action in respect of any right, power or discretion which is
personal to the Global Agent or is to preserve or protect the Global Agent’s
position or is of a purely administrative nature.

 

  (b) The Global Agent is fully protected and shall incur no Liability if it
acts on the instructions of the Majority Lenders or, where required all of the
Lenders, in the exercise of any right, power or discretion or any matter not
expressly provided for in the Finance Documents. Any such instructions given by
the Majority Lenders will be binding on all the Lenders. The Global Agent shall
be entitled to seek clarification from the Majority Lenders with regard to such
instructions where the Global Agent reasonably determines that clarification is
required and may in its discretion elect not to act pending receipt of such
clarification to its satisfaction from the Majority Lenders.

 

  (c) In the absence of instructions, the Global Agent shall not be obliged to
act (and shall have no Liability for any failure to act) but may act or refrain
from acting as it considers to be in the best interests of all the Lenders.

 

  (d) The Global Agent may refrain from acting (and shall incur no Liability) in
accordance with the instructions of the Majority Lenders (or, if appropriate,
all of the Lenders) until it has received security satisfactory to it, whether
by way of payment in advance or otherwise, against any Liability which it may
incur in complying with those instructions.

 

  (e) The Global Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
in connection with any Finance Document.

 

25.5 Business with the Group

The Global Agent may accept deposits from, lend money to and generally engage in
any kind of banking or other business with any Major Project Party.

 

  73  



--------------------------------------------------------------------------------

25.6 Default

 

  (a) The Global Agent may assume (unless it has received notice to the contrary
in its capacity as such) that:

 

  (i) no Default or Material Adverse Effect has occurred; and

 

  (ii) any right, power, authority or discretion vested in any Finance Party has
not been exercised.

 

  (b) The Global Agent is not obliged to monitor or enquire whether a Default
has occurred. The Global Agent is not deemed to have knowledge of the occurrence
of a Default.

 

  (c) If the Global Agent:

 

  (i) receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or

 

  (ii) is aware of the non-payment of any principal, interest or any fee payable
to a Finance Party (other than the Global Agent) or the Arranger) under this
Agreement,

it must promptly, within 3 days, notify the other Finance Parties.

 

25.7 Responsibility

 

  (a) The Global Agent is not responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document.

 

  (b) The Global Agent is not responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.

 

  (c) Without affecting the responsibility of the Company for information
supplied by it or on its behalf in connection with any Finance Document, each
Lender confirms that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents including:

 

  (A) the financial condition, status and nature of each Major Project Party;

 

  (B)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other

 

  74  



--------------------------------------------------------------------------------

  agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

  (C) whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

  (D) the adequacy, accuracy and/or completeness of any information provided by
any Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

  (ii) has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

 

25.8 Information

 

  (a) If the Global Agent receives an original or copy document on behalf of
another Person pursuant to the Finance Documents, it must promptly forward the
relevant Person that original or copy document.

 

  (b) The Global Agent is not obliged to review or check the adequacy, accuracy
or completeness of any document it forwards to another Party.

 

  (c) Except as provided above, the Global Agent has no duty:

 

  (i) either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Major Project Party or its related entities or the
nature or extent of recourse against any Party or its assets) whether coming
into its possession before, on or after the date of this Agreement;

 

  (ii) unless specifically requested to do so by a Lender in accordance with a
Finance Document, to request any certificate or other document from any Major
Project Party; or

 

  (iii) to monitor or supervise or make any investigation of the performance or
observance by any party to a Finance Document of such party’s obligations under
any Finance Documents.

 

  75  



--------------------------------------------------------------------------------

  (d) In acting as the Global Agent, the Global Agent will be regarded as acting
through its agency division which will be treated as a separate entity from its
other divisions and departments. Any information acquired by the Global Agent
which, in its sole opinion and its absolute discretion, is acquired by another
division or department or otherwise than in its capacity as the Global Agent may
be treated as confidential by the Global Agent (in accordance with any
applicable law, regulation, confidentiality undertaking or applicable internal
confidentiality requirements of the Global Agent) and will not be treated as
information possessed by the Global Agent in its capacity as such.

 

  (e) The Global Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of the Company solely for the purpose
of evaluating whether any waiver or amendment is required in respect of any term
of the Finance Documents.

 

  (f) The Company irrevocably authorises the Global Agent to disclose to the
other Finance Parties any information which, in its opinion, is received by it
in its capacity as the Global Agent.

 

25.9 Reliance

The Global Agent may:

 

  (a) rely and act on any notice or document believed by it to be genuine and
correct and to have been signed by, or with the authority of, the proper Person;

 

  (b) rely and act on any statement made by any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify;

 

  (c) assume, unless the context otherwise requires, that any communication made
by the Company is made on behalf of and with the consent and knowledge of the
Company; and

 

  (d) engage, pay for (to be reimbursed pursuant to Clause 15.4 (Advisors),
Clause 13 (Other Indemnities) or Clause 25.14 (Lenders’ Indemnity to the Global
Agent) and rely and act on the opinion or advice of professional advisors
selected by it with due care (including Lenders’ External Advisers or other
professional advisers representing a Party other than the Global Agent).

 

  76  



--------------------------------------------------------------------------------

25.10 Exclusion of Liability

 

  (a) Without limiting paragraph (b) below, the Global Agent will incur no
Liability for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or willful misconduct.

 

  (b) No Party (other than the Global Agent) may take any proceedings against
any officer, employee or agent of the Global Agent in respect of any claim it
might have against the Global Agent or in respect of any act or omission of any
kind by that officer, employee or agent in relation to any Finance Document and
any officer, employee or agent of the Global Agent may rely on this Clause 25
(Agency Provisions) and enforce its terms under the Contracts (Rights of Third
Parties) Act 1999.

 

  (c) The Global Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Global Agent if the Global Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Global Agent for that purpose.

 

  (d) Nothing in this Agreement will oblige the Global Agent to satisfy any know
your customer requirement in relation to the identity of any person on behalf of
any Finance Party.

 

  (e) Each Finance Party confirms to the Global Agent that it is solely
responsible for any know your customer requirements it is required to carry out
and that it may not rely on any statement in relation to those requirements made
by any other person.

 

25.11 Compliance

The Global Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion:

 

  (a) constitute a breach of any law or regulation or be otherwise actionable at
the suit of any person, and may do anything which, in its opinion, is necessary
or desirable to comply with any law or regulation; or

 

  (b) cause it to expend or risk its own funds if it has reasonable grounds for
believing the repayment of such funds or adequate indemnity in respect thereof
is not assured to it.

 

25.12 Relationship with Lenders

 

  (a) The Global Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and any relevant Loan Agreement and as acting through its
Facility Office(s) until it has received not less than seven (7) days’ prior
notice from that Lender to the contrary.

 

  77  



--------------------------------------------------------------------------------

  (b) The Global Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 

  (c) The Global Agent must keep a record of all the Parties to this Agreement
(and each Loan Agreement) and supply any other Party to this Agreement with a
copy of the record on request. The record will include each Lender’s Facility
Office(s) and contact details for the purposes of this Agreement.

 

25.13 Individual position of the Global Agent

 

  (a) If it is also a Lender, the Global Agent has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not the Global Agent.

 

  (b) The Global Agent may:

 

  (i) carry on any business with any Major Project Party or its related entities
(including acting as an agent or a trustee for any other financing); and

 

  (ii) retain any profits or remuneration it receives under the Finance
Documents or in relation to any other business it carries on with any Major
Project Party or its related entities.

 

25.14 Lenders’ Indemnity to the Global Agent

 

  (a) Without limiting the liability of the Company under any Finance Document,
each Lender shall indemnify the Global Agent, within ten (10) days of demand,
for that Lender’s Pro Rata Share of any Liability incurred by the Global Agent
(other than by reason of the Global Agent’s gross negligence or wilful
misconduct) in acting as the Global Agent under the Finance Documents (unless
the Global Agent has been reimbursed in full by the Company pursuant to a
Finance Document).

 

  (b) If a Finance Party owes an amount to the Global Agent under the Finance
Documents, the Global Agent may after giving notice to that Finance Party:

 

  (i) deduct from any amount received by it for that Finance Party any amount
due to the Global Agent from that Finance Party under a Finance Document but
unpaid; and

 

  (ii) apply that amount in or towards satisfaction of the owed amount,

and that Finance Party will be regarded as having received the amount so
deducted.

 

  (c) The provisions of this Clause 25.14 (Lenders’ Indemnity to the Global
Agent) shall continue in full force and effect not withstanding termination of
this Agreement or the retirement or removal of the Global Agent in accordance
with Clause 26.3(a) (Rights and Obligations).

 

  78  



--------------------------------------------------------------------------------

25.15 Notice period

Where this Agreement specifies a minimum period of notice to be given to the
Global Agent, the Global Agent may, following consultation with all the Lenders,
accept a shorter notice period.

 

26 RESIGNATION AND REMOVAL OF AGENTS

 

26.1 Resignation and Removal of the Global Agent

The Global Agent may resign its appointment under the Finance Documents at any
time without assigning any reason therefor and the Majority Lenders may remove
the Global Agent by giving not less than thirty (30) days’ prior notice to that
effect to each of the other Parties hereto provided that no such resignation or,
as the case may be, removal shall be effective until:

 

  (a) a successor for the Global Agent is appointed in accordance with the
succeeding provisions of this Clause 26.1 (Resignation and Removal of the Global
Agent) and Clause 26.2 (Replacement of Global Agent);

 

  (b) the resigning Global Agent has transferred to its successor all of the
rights and obligations in its capacity as Global Agent under the Finance
Documents; and

 

  (c) the successor for such Global Agent has executed and delivered to each of
the other Agents and the Company, an Accession Letter in the form, or
substantially in the form, set out in Schedule 4 (Form of Accession Letter).

 

26.2 Replacement of the Global Agent

If the Global Agent gives notice of its resignation, or if the Majority Lenders
give to the Global Agent notice of removal pursuant to Clause 26.1 (Resignation
and Removal of Global Agent), then any reputable and experienced bank or other
financial institution which is an internationally recognised institution
experienced in acting in a similar capacity and which is approved by the
Majority Lenders and the Company (such approval not to be unreasonably withheld
or delayed) may be appointed as a successor to the Global Agent by the Majority
Lenders, during the period of such notice but, if no such successor is so
appointed, then the Global Agent may appoint such a successor itself provided
such successor meets the criteria set out in this Clause 26.2 (Replacement of
the Global Agent).

 

  79  



--------------------------------------------------------------------------------

26.3 Rights and Obligations

If a successor to any Global Agent is appointed under the provisions of Clause
26.1 (Resignation and Removal of the Global Agent) or Clause 26.2 (Replacement
of the Global Agent) then:

 

  (a) the retiring Global Agent shall be discharged from any further obligation
hereunder (without prejudice to any accrued Liabilities) but with the benefit of
this Clause 26.3 (Rights and Obligations) and Clause 25.14 (Lenders’ Indemnity
to the Global Agent);

 

  (b) its successor and each of the other parties to the Finance Documents shall
have the same rights and obligations amongst themselves as they would have had
if such successor had been an original party thereto; and

 

  (c) the resigning Global Agent shall, at the cost of the Company, make
available or deliver to the successor Agent all papers and records relating to
its role as Global Agent under the Finance Documents.

 

27 DISCLOSURE OF INFORMATION

 

27.1 Disclosure by Finance Parties

 

  (a) Each of the Finance Parties shall have the right, but not the obligation,
to disclose any Finance Documents or any records or information about such
Finance Documents or about the Company, any Major Project Party or the Project:

 

  (i) to any other Finance Party or any employees, officers, fund managers,
directors or agents thereof;

 

  (ii) to any Person to whom information may be required to be disclosed by any
applicable law or regulation;

 

  (iii) in connection with any legal or arbitration proceedings;

 

  (iv) which is publicly available, other than as a result of a breach by that
Finance Party of this Clause;

 

  (v) to any rating agency;

 

  (vi) to any member of the KfW Bankengruppe, employees, officers, fund
managers, directors, bodies or agents thereof subject to the confidentiality
agreement with the Company dated 5 December 2008;

 

  80  



--------------------------------------------------------------------------------

  (vii) any of its professional advisers or any professional adviser to any
Person specified in paragraphs (i) to (vii) above (including, without
limitation, any legal adviser, insurance adviser, auditor, financial adviser,
technical adviser or other Project adviser) that is appointed with consent of
the Company and subject to a Confidentiality Undertaking (unless confidentiality
is implied by law or regulation);

 

  (viii) in the case of DEG, it may disclose all and any information relating
the Company and the Project to the Financing Partners and their respective
representatives, fund managers and advisers subject to the confidentiality
agreement with the Company dated 13 August 2007 (the “DEG Letter”) (and this
Clause 27 (Disclosure of Information) shall be an authority to disclose under
paragraph 5(d) of the DEG Letter);

 

  (ix) subject to the DEG Letter, DEG may disclose all and any information
relating to the Company and the Project to the relevant Participants and the
Participants may disclose such information to their respective employees,
officers, directors, representatives, fund managers and advisers and, in respect
of EAIF only, EAIF may disclose such information to any existing or potential
lender to, or investor in, EAIF provided a Confidentiality Undertaking is
entered into;

 

  (x) to the extent allowed under paragraph (b) below and in accordance
therewith; or

 

  (xi) to any other Person with the prior written consent of the Company.

 

  (b) Notwithstanding paragraph (a) above, any Lender may disclose to any of its
Affiliates and any other Person:

 

  (i) to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;

 

  (ii) with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or the Company,

any information about the Company and the Finance Documents as that Lender shall
consider appropriate if, in relation to paragraphs (i) and (ii) above, the
person to whom the information is to be given has entered into a Confidentiality
Undertaking.

 

  81  



--------------------------------------------------------------------------------

  (c) With reference to the above information under paragraphs (a) and (b), the
Company hereby consents to the transfer of such information by any members of
the KfW Bankengruppe:

 

  (i) for the purposes of central corporate risk management and standardised
controlling and, to such extent, expressly release DEG from banking secrecy
rules, the provisions of the Federal Data Protection Law
(“Bundesdatensschutzgesetz”) and any separately concluded confidentiality
agreement as between members of the KfW Bankengruppe; and

 

  (ii) as a result of any legal, judicial or regulatory requirements; and

 

  (iii) to the government of the Federal Republic of Germany.

 

27.2 Disclosure by the Company

The Company will keep the terms and conditions of the Finance Documents
confidential and shall not, without the prior written consent of the Global
Agent (acting on the instructions of the Lenders, acting reasonably), disclose
any of such terms and conditions, except as required by:

 

  (a) law or regulation, including, without limitation, securities laws and the
rules and regulations of any stock exchange on which securities of any Affiliate
of the Company are listed;

 

  (b) order or decision of any court having jurisdiction over the Company or any
of its Affiliates; or

 

  (c) as may be required by any Authority having authority over the Company or
any of its Affiliates.

 

28 CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of any Finance Document will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (Tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computations in respect of Tax.

 

  82  



--------------------------------------------------------------------------------

29 PAYMENT MECHANICS

 

29.1 Payments to Lenders and the Company

On each date on which the Company or a Lender is required to make a payment
under a Finance Document, the Company or the Lender, as the case may be, shall
make the same available to the Global Agent (unless a contrary indication
appears in a Finance Document) for value on the due date at the time and in such
funds specified by such Person as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

29.2 Distributions by the Global Agent

Each payment received by the Global Agent under the Finance Documents for
another Party shall, subject to Clause 29.3(Clawback), be made available as soon
as practicable after receipt by the Global Agent to the Party entitled to
receive payment in accordance with the Finance Documents (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Global Agent by not less than seven (7) days notice.

 

29.3 Clawback

 

  (a) Where a sum is to be paid to a Global Agent under the relevant Finance
Documents for the account of another Lender, Participant or KfW, the Global
Agent is not obliged to pay that sum to that Person (or to enter into or perform
any related exchange contract) until it has been able to establish to its
satisfaction that it has actually received that sum.

 

  (b) If the Global Agent pays an amount to such Person and it proves to be the
case that the Global Agent had not actually received that amount, then such
Person to whom that amount (or the proceeds of any related exchange contract)
was paid by the Global Agent shall on demand refund the same to the Global Agent
together with interest on that amount from the date of payment to the date of
receipt by the Global Agent, calculated by the Global Agent to reflect its cost
of funds.

 

29.4 No Set-Off by the Company

All payments to be made by the Company under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

29.5 Business Days

 

  (a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same month (if there is one) or
the immediately preceding Business Day (if there is not) except for any payment
due on the Final Repayment Date under any Facility which, if such date is not a
Business Day, shall always be payable on the preceding Business Day.

 

  (b) During any extension of the due date for payment of any principal or an
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

  83  



--------------------------------------------------------------------------------

29.6 Currency of Account

 

  (a) Subject to paragraph (b) below, US Dollars are the currency of account and
payment for any sum due from the Company under any Finance Document.

 

  (b) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

29.7 Change of Currency

 

  (a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Global Agent (after consultation with the Company and any affected Finance
Party); and

 

  (ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Global Agent (acting reasonably).

 

  (b) If a change in any currency of a country occurs, this Agreement will, to
the extent the Global Agent (acting on the instructions of the Lenders)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the relevant interbank market and otherwise
to reflect the change in currency.

 

29.8 Partial payments

 

  (a) If the Global Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Company under the Finance Documents, the
Global Agent must apply that payment towards the obligations of the Company
under the Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;

 

  84  



--------------------------------------------------------------------------------

  (ii) second, in or towards payment pro rata of any accrued interest or fees
due but unpaid under this Agreement;

 

  (iii) third, in or towards payment pro rata of any principal amount due but
unpaid under this Agreement; and

 

  (iv) fourth, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (b) The Global Agent must, if so directed by the Lenders, vary the order set
out in paragraphs (a)(ii) to (iv) above.

 

  (c) This Clause 29.8 (Partial payments) will override any appropriation made
by the Company.

 

29.9 Disruption to payment systems

 

  (a) If the Global Agent (acting on the instructions of the Lenders) determines
that a Disruption Event has occurred or the Company notifies the Global Agent
that a Disruption Event has occurred, the Global Agent:

 

  (i) may, and must if requested by the Company, enter into discussions with the
Company for a period of not more than five (5) days with a view to agreeing any
changes to the operation or administration of the Facilities (“changes”) as the
Global Agent (acting on the instructions of the Lenders) may decide is
necessary;

 

  (ii) is not obliged to enter into discussions with the Company in relation to
any changes if, in its opinion, it is not practicable so to do and has no
obligation to agree to any changes;

 

  (iii) may consult with the Finance Parties in relation to any changes but is
not obliged so to do if, in its opinion, it is not practicable in the
circumstances; and

 

  (iv) must notify the Finance Parties of any changes agreed under this Clause
29.9 (Disruption to payment systems).

 

  (b) Any agreement between the Global Agent (acting on the instructions of the
Lenders) and the Company will be, (whether or not it is finally determined that
a Disruption Event has occurred), binding on the Parties notwithstanding the
provisions of Clause 33 (Amendments and Waivers).

 

  (c) If the Global Agent makes any payment to any person in respect of a
Liability incurred as a result of taking or not taking any action under this
Clause 29.9 (Disruption to payment systems), the amount of that payment is an
amount in respect of which each Lender must indemnify the Global Agent for that
Lender’s Pro Rata Share of any Liability incurred by the Global Agent under this
Clause 29.9 (Disruption to payment systems) (unless the Global Agent has been
reimbursed by the Company under a Finance Document) unless such payment was made
as a result of the Global Agent’s fraud, gross negligence or willful misconduct.

 

  85  



--------------------------------------------------------------------------------

29.10 Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three (3) Business Days of demand by the
relevant Finance Party.

 

30 NOTICES

 

30.1 Communications in Writing

 

  (a) Any notifications or other communication to be made under or in connection
with the Finance Documents shall be made in writing and, unless otherwise
stated, may be made by fax or letter or to the extent agreed by the Parties
making and receiving the communications, by email or any other electronic
communication.

 

  (b) Unless otherwise provided herein or in any other Finance Document,
notices, reports and other written communications to be given to the Global
Agent and/or the Lenders, shall be given and made available in such number of
copies as the Global Agent has previously notified (including by written
standing instructions) to the issuing Party to be sufficient in respect of such
notice, report or other written communication, provided that in the absence of
such previous notification by the Global Agent or the Lenders, one copy shall be
deemed to be sufficient.

 

  (c) For the purposes of the Finance Documents, an electronic communication
will be treated as communication in writing provided the Parties making and
receiving the electronic communication have agreed to use such communication
under paragraph (a) above.

 

  (d) In no event shall the Global Agent be liable for any Liability arising
from it receiving or transmitting any instruction from any party via any
non-secure method of transmission or communication, such as, but without
limitation, by facsimile or e-mail. The Finance Parties accept that some methods
of communication are not secure and the Global Agent shall incur no Liability
for receiving instructions, notices or communications via any such non-secure
method. Each of the Global Agent is authorised to comply with and rely upon any
such notice, instruction or other communications believed by it to have been
sent to given by the relevant party.

 

  86  



--------------------------------------------------------------------------------

30.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is provided below.

 

  (a) The contact details of the Company for this purpose are:

Address: Off Moi South Lake Road, Hellsgate National Park, P.O. Box

1566-20117, Naivasha, Kenya.

Fax: +254 (0) 50 50668

Attention: Mr. Earnest Sayi Mabwa

With a copy to: OrPower4 Inc. c/o Ormat Nevada Inc., 6225 Neil Road,

Reno, Nevada.

Attention: President

Fax: +1 775 356 9039

 

  (b) The contact details of the Global Agent for this purpose are:

Address: DEG-Deutsche Investitions- und Entwicklungsgesellschaft

mbH, Kämmergasse 22, 50676 Köln, Germany.

Fax: +49 221 4986 1106

Attention: Portfolio Management, Africa

 

  (c) The contact details of the DEG “A” Lender for this purpose are:

Address: DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH,

Kämmergasse 22, 50676 Köln, Germany.

Fax: +49 221 4986 1106

Attention: Portfolio Management, Africa

 

  (d) The contact details of the DEG “B” Lender for this purpose are:

Address: DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH,

Kämmergasse 22, 50676 Köln, Germany.

Fax: +49 221 4986 1106

Attention: Portfolio Management, Africa

 

  87  



--------------------------------------------------------------------------------

30.3 Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when a fax confirmation is received; or

 

  (ii) if by email or any other electronic communication, when received in
legible form; or

 

  (iii) if delivered in person, at the time of delivery; or

 

  (iv) if by way of letter, when it has been left at the relevant address or
seven (7) days after being sent by international courier prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

 

  (b) Any communication or document to be made or delivered to any Agent will be
effective only when actually received by that Agent and then only if it is
expressly marked for the attention of the department or officer or that Agent
identified in Clause 30.2 (Addresses) (or any substitute department or officer
as that Agent shall specify for this purpose).

 

  (c) All notices from or to the Company shall be sent through the Global Agent
(except where the contrary is expressly set out herein).

 

30.4 Use of websites

 

  (a) Except as provided below, either the Company or the Global Agent may
deliver any information under this Agreement to any other Party or Lender by
posting it on to an electronic website if:

 

  (i) the Global Agent and the Lenders agree;

 

  (ii) an electronic website is designated for this purpose;

 

  (iii) each other Party for whom the website is intended is notified of the
address of and password for the website; and

 

  (iv) the information posted is in a format agreed between the Company and the
Global Agent (acting on the instructions of the Lenders).

 

  88  



--------------------------------------------------------------------------------

  (b) The Company shall, promptly upon becoming aware of its occurrence, notify
the Global Agent if:

 

  (i) the website cannot be accessed;

 

  (ii) the website or any information on the website is infected by any
electronic virus or similar software;

 

  (iii) the password for the website is changed; or

 

  (iv) any information to be supplied under this Agreement is posted on the
website or amended after being posted.

If the circumstances in paragraphs (c)(i) or (ii) above occur, the Company shall
supply any information required under this Agreement in paper form until the
Global Agent is satisfied that the circumstances giving rise to the notification
are no longer continuing.

 

30.5 Notification of Address, Fax number

 

  (a) Any Party may change its contact details by giving seven (7) days written
notice to the Global Agent or (in the case of the Global Agent) to the other
Parties.

 

  (b) Promptly upon receipt of notification of an address and fax number or
change of address or fax number pursuant to paragraph (a) above or changing its
own address or fax number, the Global Agent shall notify the other Parties.

 

30.6 English Language

 

  (a) Any notice given under or in connection with any Finance Document must be
in English.

 

  (b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Global Agent, accompanied by
a certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

  89  



--------------------------------------------------------------------------------

31 CALCULATIONS AND CERTIFICATES

 

31.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

31.2 Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

31.3 Day Count Convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days.

 

32 PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

33 AMENDMENTS AND WAIVERS

 

33.1 Procedure

 

  (a) Except as provided in this Clause, any term of the Finance Documents may
be amended or waived with the agreement of the Company and the Majority Lenders.
The Global Agent may or, in the case of an amendment or waiver of a Finance
Document, effect, on behalf of any Finance Party, an amendment or waiver allowed
under this Clause.

 

  (b) The Global Agent must promptly notify the other Finance Parties of any
amendment or waiver effected by it under paragraph (a) above. Any such amendment
or waiver is binding on all the Finance Parties.

 

33.2 Exceptions

 

  (a) An amendment or waiver which relates to:

 

  (i) the definitions of Majority Lenders in Clause 1.1 (Definitions);

 

  90  



--------------------------------------------------------------------------------

  (ii) the purpose for which the Loans may be used;

 

  (iii) an extension of the date of payment of any amount to a Lender under the
Finance Documents;

 

  (iv) a reduction in the interest rate or a reduction in the amount of any
payment of principal, interest, fee or other amount payable to a Lender under
the Finance Documents;

 

  (v) an increase in, or an extension of, a Commitment or the Total Commitments;

 

  (vi) a release of the Company or any other Major Project Party;

 

  (vii) a term of a Finance Document which expressly requires the consent of
each Lender;

 

  (viii) the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents;

 

  (ix) the definition of Environmental and Social Requirements and any provision
relating thereto;

 

  (x) the definition of Reference Banks;

 

  (xi) Clause 19.1(v) (Prohibited Acts);

 

  (xii) Clause 19.1(w) (No illicit origin of funds);

 

  (xiii) Clause 20.1(m) (Prohibited Acts);

 

  (xiv) Clause 20.1(n) (Anti-money laundering);

 

  (xv) Clause 20.1(o) (No illicit origin of funds);

 

  (xvi) Clause 20.1(p) (HIV Protective Measures);

 

  (xvii) Clause 21.1(g) (Amendments to the Environmental Impact Assessment and
Environmental and Social Management Plan);

 

  (xviii) Clause 21.1(f) (Prohibited Acts);

 

  (xix) Clause 21.1(i) (Blocked Person and Embargoes);

 

  (xx) Clause 22.1(o) (Prohibited Acts);

 

  (xxi) Clause 22.1(p) (Anti-money laundering);

 

  (xxii) this Clause,

 

  91  



--------------------------------------------------------------------------------

may only be made with the consent of all the Lenders.

 

  (b) An amendment or waiver which relates to the rights or obligations of the
Global Agent may only be made with the consent of the Global Agent.

 

  (c) A Fee Letter may be amended or waived with the agreement of the parties
thereto.

 

33.3 Waivers and remedies cumulative

 

  (a) The rights of each Finance Party under the Finance Documents:

 

  (i) may be exercised as often as necessary;

 

  (ii) are cumulative and not exclusive of its rights under the general law; and

 

  (iii) may be waived only in writing and specifically.

 

  (b) No course of dealing, nor failure to exercise, nor any delay in
exercising, on the part of any Finance Party, any right or remedy under the
Finance Documents shall operate as a waiver.

 

34 TERMINATION

This Agreement shall be in full force and effect from the date hereof until the
Final Termination Date.

 

35 COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

36 GOVERNING LAW

This Agreement and any non-contractual rights arising out of or in connection
with this Agreement shall be governed by English law.

 

37 ENFORCEMENT

 

37.1 Jurisdiction

 

  (a)

Subject to the Company’s right to propose arbitration pursuant to Clause 37.2
(Arbitration) and the Lenders’ option to agree to such proposal, or to initiate
arbitration pursuant to Clause 37.2 (Arbitration), the Parties agree that the
courts of England shall have exclusive jurisdiction to resolve any

 

  92  



--------------------------------------------------------------------------------

  dispute arising out of or in connection with the Finance Documents (including
a dispute regarding the existence, breach, validity or termination of this
Agreement or any of the Finance Documents) (a “Dispute”).

 

  (b) The Parties agree that English law shall govern the determination of any
Dispute regardless of the jurisdiction in which the Dispute is heard.

 

37.2 Arbitration

 

  (a) Prior to the commencement of any legal proceedings by the Company in the
courts of England in respect of a Dispute the Company shall give prior notice to
the Lenders, and the Lenders acting unanimously shall indicate to the Company in
writing within fifteen (15) days of receipt of such notice from the Company,
whether that Dispute shall instead be resolved by arbitration pursuant to this
Clause 37.2 (Arbitration), provided that this Clause 37.2 (Arbitration) shall
not prejudice the right of the Lenders to commence arbitration in respect of a
Dispute by giving prior notice to the Company. If the Lenders notify the Company
that the Dispute is to be resolved by arbitration, to which the Company shall
not object, the following provisions shall apply.

 

  (b) Any arbitration commenced in respect of a Dispute shall be resolved in
accordance with the rules of the United Nations Commission on International
Trade Law (“UNCITRAL”), which rules are deemed to be incorporated by reference
into this Clause save as modified by this Agreement. In any such arbitration:

 

  (i) the appointing authority shall be the London Court of International
Arbitration (the “LCIA”);

 

  (ii) the language to be used in the arbitration shall be English;

 

  (iii) the place and seat of the arbitration shall be London, England; and

 

  (iv) the number of arbitrators shall be three. For the purpose of Article 7 of
the UNCITRAL Rules, where there are multiple parties, whether as claimant or as
respondent, the claimants shall act and be treated, jointly, as ‘a party’ and
the respondents shall act and be treated, jointly, as ‘a party’.

 

  (c) In any arbitration commenced pursuant to this Clause 37.2 (Arbitration):

 

  (i) the Parties hereby waive any rights under the Arbitration Act 1996 (UK) to
seek determination of a preliminary point of law by the courts of England; and

 

  (ii)

subject to the terms of any arbitration agreement agreed between the Parties and
the provisions of the UNCITRAL Arbitration

 

  93  



--------------------------------------------------------------------------------

  Rules, the Company shall be entitled to seek only from the Arbitral Tribunal,
but not from any judicial authority, any interim measures of protection or
pre-award relief against any of the Finance Parties.

 

  (d) In any arbitral proceeding, the certificate of a Finance Party as to any
amount due to that Finance Party under any Finance Document shall be prima facie
evidence of such amount.

 

37.3 Service of Process

Without prejudice to any other mode of service allowed under any relevant law,
the Company:

 

  (a) irrevocably appoints Chadbourne & Parke MNP of Regis House, 45 King
William Street, London EC4R 9AN as its agent for service of process in relation
to any proceedings before the English courts in connection with any Finance
Document;

 

  (b) agrees that failure by a process agent to notify the Company of the
process will not invalidate the proceedings concerned;

 

  (c) undertakes that as long as any of the Finance Documents remains in force,
the Company shall maintain a duly appointed and authorised agent to receive for
and on its behalf service of the writ of summons or other legal process in any
action, suit or proceeding brought by any Finance Party in the courts of England
with respect to each of the Finance Documents and shall keep the Global Agent
advised of the identity and location of such agent; and

 

  (d) irrevocably consents, if for any reason the Company’s authorized agent for
service of process of summons, complaint and other legal process in any action,
suit or proceeding is not present in England, to service of such papers being
made out of those courts by mailing copies of the papers by registered air mail,
postage prepaid, to the Company at its address specified pursuant to Clause 30
(Notices). In such a case, any Finance Party shall also send by facsimile, or
have sent by facsimile, a copy of the papers to the Company.

 

37.4 Waiver

 

  (a) To the extent that the Company may be entitled in any jurisdiction to
claim for itself or its assets immunity with respect to its obligations under
this Agreement or any other Finance Document from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process or to the extent that in any jurisdiction
that immunity (whether or not claimed), may be attributed to it or its assets,
the Company irrevocably agrees not to claim and irrevocably waives such immunity
to the fullest extent now or in the future permitted by the laws of such
jurisdiction.

 

  94  



--------------------------------------------------------------------------------

  (b) To the extent that the Company may, in any suit, action or proceeding
brought in any of the courts referred to in Clause 37.1 (Jurisdiction) or a
court of Kenya, Cayman Islands or elsewhere arising out of or in connection with
this Agreement or any other Finance Document to which the Company is a party, be
entitled to the benefit of any provision of law requiring any Finance Party in
such suit, action or proceeding to post security for the costs of the Company,
or to post a bond or to take similar action, the Company hereby irrevocably
waives such benefit, in each case to the fullest extent now or in the future
permitted under the laws of England, Cayman Islands or Kenya or, as the case may
be, the jurisdiction in which such court is located.

 

  (c) Each Party waives any right it may have to a jury trial of any claim or
cause of action in connection with any Finance Documents or any transaction
contemplated by any Finance Document. This Agreement may be filed as a written
consent to trial by court.

 

38 ENTIRE AGREEMENT

This Agreement, together with the other Finance Documents to which some or all
of the Parties are party, constitutes the entire agreement between the Parties
and all prior responsibilities, negotiations and undertakings shall be excluded
from any construction of this Agreement.

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the date
stated at the beginning of this Agreement.

 

  95  



--------------------------------------------------------------------------------

SCHEDULE 1

The Original Lenders

 

Facility    Original Lender    Commitment (US$)   DEG “A” Facility:   

DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH

     60,000,000    DEG “B” Facility:   

DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH

     15,000,000   

The Participants and EFP

 

Facility    Party as at date of Agreement    Amount of
Participation (US$)
as at date of
Agreement   DEG “A” Facility:   

KfW

     20,000,000    DEG “A” Facility   

EFP

     20,000,000    DEG “B” Facility:   

Emerging Africa Infrastructure Fund Limited

     15,000,000   

 

  96  



--------------------------------------------------------------------------------

SCHEDULE 2

Conditions of Disbursement

Part 1

Conditions of the First Disbursement

All conditions to First Disbursement were satisfied or waived prior to First

Disbursement in accordance with the terms of the Original Common Terms

Agreement dated 5th January 2009.

Part 2

Conditions of All Disbursements

Since no more disbursements shall be effected Part 2 of Schedule 2 is deleted.

 

  97  



--------------------------------------------------------------------------------

SCHEDULE 3

Form of Transfer Certificate

 

To: DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH,

     as Global Agent

 

From: [The Existing Lender] (the “Existing Lender”) and [The New Lender]

     (the “New Lender”)

Dated:

RE: [Insert details relating to the relevant Loan Agreement] dated
[                    ] and the Common Terms Agreement dated
[                    ] between, inter alia, OrPower4 Inc. as Company,
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH as Lender and
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH as Global Agent (the
“Common Terms Agreement”)

 

1 Capitalised terms have the meaning given to such terms in the Common Terms
Agreement unless otherwise defined herein.

 

2 We refer to Clause 23.2 (Procedure for Assignment or Transfer) of the Common
Terms Agreement:

 

  (a) This is a Transfer Certificate.

 

  (b) The Existing Lender transfers by novation all or part of the Existing
Lender’s Commitment, rights and obligations referred to in the Schedule in
accordance with the terms of the Common Terms Agreement.

 

  (c) The proposed Transfer Date is [                    ].

 

  (d) On the Transfer Date the New Lender becomes party to the [relevant Loan
Agreement], the Subordination Agreement and the Common Terms Agreement as
Lender.

 

  (e) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 30.2 (Addresses) of the
Common Terms Agreement are set out in the New Lender Schedule.

 

3 The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 23.4 (Limitation of Responsibility of Existing
Lenders) of the Common Terms Agreement.

 

4 This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Transfer Certificate.

 

5 This Transfer Certificate is governed by English law.

 

  98  



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment, Rights and Obligations to be Transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]    [New Lender]

By:

   By:

This Transfer Certificate is countersigned by the Global Agent and the Transfer
Date is confirmed as [                    ].

 

DEG - Deutsche Investitions- und Entwicklungsgesellschaft mbH

as Global Agent

By:

 

  99  



--------------------------------------------------------------------------------

SCHEDULE 4

Form of Accession Letter

 

To: DEG - Deutsche Investitions- und Entwicklungsgesellschaft mbH,

     as Global Agent

 

From: [             ]

Dated:

Dear Sirs

This Agreement dated [                    ] is supplemental to a Common Terms
Agreement dated [                    ] between, inter alia, OrPower 4 Inc. as
Company, DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH as Lender
and DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH as Global Agent
(the “Common Terms Agreement”).

Words and expressions defined in the Common Terms Agreement have the same
meaning when used in this Agreement.

[Name of New Lender] hereby agrees with each other Person who is or who becomes
a Party to the Common Terms Agreement that with effect on and from the date
hereof it will be bound by the obligations of and will benefit from, the Finance
Documents as [state capacity of relevant New Party] as if it had been an
Original Lender and Party to the Finance Documents in that capacity.

Address for notice of [Name of New Lender] for the purposes of Clause 30
(Notices) of the Common Terms Agreement is:

[                    ]

This Agreement is governed by English law.

IN WITNESS WHEREOF, this agreement has been executed as a deed and is intended
to be and is hereby delivered on the date first above written.

 

EXECUTED as a Deed    )    by [Name of New Party]    )    acting by
[                    ]    )    in the presence of:    )   

Name:

Address:

 

  100  



--------------------------------------------------------------------------------

Agreed and accepted by the Global Agent DEG- Deutsche Investitions- und
Entwicklungsgesellschaft mbH by     Authorised Signatory Address: Fax No:
Attention:

 

  101  



--------------------------------------------------------------------------------

SCHEDULE 5

HIV Protective Measures

(Adopted from ILO Code of Practice on HIV/AIDS and the World of Work – Key
principles)

The following principles are part of the International Labor Organization’s Code
of Practice on HIV/AIDS and the World of Work. The code is voluntary and meant
for use by the private sector in the development of workplace policies and
guidelines.

HIV/AIDS is a workplace issue, not only because it affects the workforce, but
also because the workplace can play a vital role in limiting the spread and
effects of the epidemic.

Non-Discrimination - There should be no discrimination or stigmatization against
workers on the basis of real or perceived HIV status.

Gender equality - More equal gender relations and the empowerment of women are
vital to preventing the spread of HIV infection and enabling women to cope with
HIV/AIDS.

Healthy work Environment - The work environment should be healthy and safe, and
adapted to the state of health and capabilities of workers.

Social Dialogue - A successful HIV/AIDS policy and program requires cooperation,
trust and dialogue between employers, workers, and governments.

Screening for purposes of employment - HIV/AIDS screening should not be required
of job applicants or persons in employment, and testing for HIV should not be
carried out at the workplace except as specified in this code.

Confidentiality - Access to personal data relating to a worker’s HIV status
should be bound by the rules of confidentiality consistent with existing ILO
codes of practice.

Continuing the employment relationship - HIV infection is not a cause for
termination of employment. Persons with HIV-related illnesses should be able to
work for as long as medically fit in appropriate conditions.

Prevention - The social partners are in a unique position to promote prevention
efforts through information and education; and support changes in attitudes and
behaviour.

Care and Support - Solidarity, care and support should guide the response to
AIDS in the workplace. All workers are entitled to affordable health services
and to benefits from statutory and occupational schemes.

 

  102  



--------------------------------------------------------------------------------

SCHEDULE 6

Form of Operating Report

Report Date: [                    ]

Subject: Operating report for the period between DD/MM/20XX and DD/MM/20XX

Operating Report

 

  1 Generation Summary

 

Item

  

For the period

  

YTD 20XX

Net Energy Sales (MWh)

     

Avg. Daily Generation (MW)

     

Availability (%)

     

 

OEC

  

Operational
Hours during
Period

  

Periodical

MWh

Generation
(Gross)

  

Periodical

MW

(Gross)

  

YTD

hr

  

YTD

MWh

(Gross)

  

YTD

MW

(Gross)

OEC-1

                 

OEC-2

                 

OEC-3

                 

OEC-4

                 

OEC-5

                 

OEC-6

                 

Total

                 

 

  103  



--------------------------------------------------------------------------------

Summary of Power Generation:

 

Indicator

  

Units

  

During

Reporting

Period

  

Accumulated

during

Calendar Year

Power Plant Gross Generation

Aux. Load

Net Energy Sales

   MWh      

Average Power Delivered

   MW      

Average Power corrected by ambient temperature

   MW      

Capacity Factor 48 MW

Availability Factor all OECs

   %      

Average Ambient Temperature

   °C      

 

  2 Maintenance Summary

 

  2.1 OEC down time.

Definition: OEC is not available if it is stopped for preventive or corrective
maintenance.

 

  •  

Maintenance Hours:

 

Preventive –             man hrs. total    OEC            hrs. down time
registered Corrective –             man hrs. total    OEC            hrs. down
time registered

 

  2.2 Corrective Maintenance

 

     

Date

  

Corrective Maintenance Events

  

Man Hrs

  

Total

Man Hrs

  

Down Time

BOP

   [Date]    [Event]             [Date]    [Event]             [Date]    [Event]
            [Date]    [Event]         

OEC 1

   [Date]    [Event]             [Date]    [Event]             [Date]    [Event]
            [Date]    [Event]         

OEC 2

   [Date]    [Event]             [Date]    [Event]             [Date]    [Event]
            [Date]    [Event]         

OEC 3

   [Date]    [Event]             [Date]    [Event]             [Date]    [Event]
            [Date]    [Event]         

OEC 4

   [Date]    [Event]             [Date]    [Event]             [Date]    [Event]
            [Date]    [Event]         

OEC 5

   [Date]    [Event]             [Date]    [Event]             [Date]    [Event]
            [Date]    [Event]         

OEC 6

   [Date]    [Event]             [Date]    [Event]             [Date]    [Event]
            [Date]    [Event]         

Total

              

 

  104  



--------------------------------------------------------------------------------

  2.3 Maintenance Activities/Events Summary:

Power Grid:

 

  •  

[Preventive maintenance done as per schedule]

Balance of Plant:

 

  •  

[Monthly and weekly done as per schedule.]

 

  •  

[Early generation main steam line was repaired.]

 

  •  

[Annual maintenance for EG BOP was done.]

Well field and Gathering System:

 

  •  

[Weekly and monthly procedures done on schedule.]

OEC Units:

 

  •  

[Monthly and weekly PM done accordingly on all units.]

 

  •  

[OEC 4 feed pump 9300B failed and pulled out for farther investigation.]

 

  •  

[Commissioning of condensate bypass control valves.]

 

  •  

[Annual maintenance for EF units was done as scheduled.]

 

  3 Environmental Compliance Status

[Reporting guidance: Please include results of monthly H2S monitoring program as
a report attachment]

 

  105  



--------------------------------------------------------------------------------

  4 Power Plant Safety Monthly Status

 

Event

  

Date

Last Safety and Health Committee Training

   [Date]

Last Safety and Health Committee Meeting

   [Date]

Last Basic Occupational Safety and Health Training

   [Date]

Last Safety and Health meeting held (all)

   [Date]

Last Annual Fire Fighting Course

   [Date]

Last CPR and First Aid course

   [Date]

Last safety emergency response plan review

   [Date]

Last Occupational Accident/Incident Committee Training

   [Date]

Health and Safety Report

(The total lost time work hours logged during the specified reporting period
should be reported to the appropriate regulatory agency.)

 

Non-Fatal Injures

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Year To-

Date

Number of Injuries (note 1)

                         

Lost time less than one day

                         

Lost time up to 3 days (note 2)

                         

Lost time more than 3 days (note 2)

                         

Total Number of Injuries

                         

Time Lost (number of whole days)

                         

Lost time up to 3 days

                         

Lost time more than 3 days

                         

Total Time Lost (days)

                         

 

Note 1: Recorded on the day of the incident.

Note 2: The day on which an incident occurs is not included in the total

 

  106  



--------------------------------------------------------------------------------

Occupational Illness

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Year To-

Date

Number of Positive Diagnoses (note 1)

                         

Lost time less than one day

                         

Lost time up to 3 days (note 2)

                         

Lost time more than 3 days (note 2)

                         

Total Number of Positive Diagnoses

                         

Time Lost (number of whole days)

                         

Lost time up to 3 days

                         

Lost time more than 3 days

                         

Total Time Lost (days)

                         

 

Note 1: Recorded on the day of the positive diagnosis.

Note 2: The day on which an incident occurs is not included in the total

 

Fatalities

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Year To-
Date

Number of Fatalities (note 1)

                         

Immediate

                         

Within a Month of Injury

                         

Within a Year of Injury

                         

Total Number of Fatalities

                         

 

Note 1: Recorded at time of death.

 

Contracted Plant Capacity (MW)    [Amount] Date of Last Contracted Capacity Test
   [Date]

[Reporting guidance: Please provide spreadsheet file that’s the basis for the
tabulated monthly report data below along with the semiannual report .pdf file]

 

    

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

YTD

OEC 1

                         

Operating Hours

                         

Gross Generation (MWh)

                         

OEC 2

                         

Operating Hours

                         

Gross Generation (MWh)

                         

 

  107  



--------------------------------------------------------------------------------

    

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

YTD

OEC 3

                         

Operating Hours

                         

Gross Generation (MWh)

                         

OEC 4

                         

Operating Hours

                         

Gross Generation (MWh)

                         

OEC 5

                         

Operating Hours

                         

Gross Generation (MWh)

                         

OEC 6

                         

Operating Hours

                         

Gross Generation (MWh)

                         

Plant

                         

Gross Generation (MWh)

                         

Auxiliary Use (MWh)

                         

Energy Sales (MWh)

                         

Scheduled / Preventive Maintenance (MWh)

                         

 

  108  



--------------------------------------------------------------------------------

    

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

YTD

Unscheduled / Corrective Maintenance (MWh)

                         

Maximum Load (MW)

                         

Minimum Load (MW)

                         

Average Load (MW)

                         

Period Hours

                         

Operating Hours

                         

Total Plant Scheduled / Preventive Maintenance Man Hours

                         

Total Plant Unscheduled / Corrective Maintenance Man Hours

                         

Calculated Steam Usage (Ton)

                         

Average Steam Temperature

                         

Average Steam Pressure

                         

Total Brine Usage (Ton)

                         

Average Brine Temperature

                         

Average Brine Pressure (bar g)

                         

Injection

                         

Total Injected (Ton)

                         

Average Injection Temperature

                         

Average Ambient Temperature

                         

 

  109  



--------------------------------------------------------------------------------

  5 Comparison Between Operating Budget and Actual Financial Performance

 

     Actual*    Budget*      1st
Qtr    2nd
Qtr    3rd
Qtr    4th
Qtr    Total    Total

1. Salaries, G&A, etc.

                 

1.1 Salaries (fixed monthly portion)

                 

1.2 Salaries (Other)

                 

1.3 Site G&A

                 

1.4 Property Insurance

                 

1.5 Owner G&A

                 

1.6 Housing

                 

1.7 Safety

                 

1.8 Other / Misc.

                    

 

  

 

  

 

  

 

  

 

  

 

Total Fixed Costs Budget

                    

 

  

 

  

 

  

 

  

 

  

 

2. Spare Parts, Consumables, etc.

                 

2.1 Spare parts, repairs and consumables

                 

2.2 Other / Misc.

                 

Total Variable Costs Budget

                    

 

  

 

  

 

  

 

  

 

  

 

3. Wellfield Maintenance / Capex (excluding draw on reserves)

                 

3.1 Wellfield Maintenance

                 

3.2 CapEx

                 

3.3 Misc.

                 

Total Wellfield Maintenance / Capex Budget

                    

 

  

 

  

 

  

 

  

 

  

 

4. O&M Contingencies & misc.

                 

4.1 O&M Contingencies & misc.

                 

5. Corporate Income Taxes

                 

5.1 Cash corporate income taxes

                    

 

  

 

  

 

  

 

  

 

  

 

6. TOTAL

                    

 

  

 

  

 

  

 

  

 

  

 

 

* Sums are in thousand dollars.

 

  110  



--------------------------------------------------------------------------------

Generation and Revenue

   1st Qtr    2nd Qtr    3rd Qtr    4th Qtr    YTD

Projected Net Generation (MWh)

              

Actual Net Generation (MWh)

              

Budgeted Revenue (M$)

              

Invoiced Amounts (M$)

              

 

  111  



--------------------------------------------------------------------------------

SCHEDULE 7

Repayment Schedule

 

Instalment

   Repayment
Date    DEG “A”
Facility (US$)      DEG “B”
Facility
(US$)      Total (US$)  

1

   15/12/09      3,157,894.74         789,473.68         3,947,368.42   

2

   15/06/10      3,157,894.74         789,473.68         3,947,368.42   

3

   15/12/10      3,157,894.74         789,473.68         3,947,368.42   

4

   15/06/11      3,157,894.74         789,473.68         3,947,368.42   

5

   15/12/11      3,157,894.74         789,473.68         3,947,368.42   

6

   15/06/12      3,157,894.74         789,473.68         3,947,368.42   

7

   17/12/12      3,157,894.74         789,473.68         3,947,368.42   

8

   17/06/13      3,157,894.74         789,473.68         3,947,368.42   

9

   17/12/13      3,157,894.74         789,473.68         3,947,368.42   

10

   17/06/14      3,157,894.74         789,473.68         3,947,368.42   

11

   17/12/14      3,157,894.74         789,473.68         3,947,368.42   

12

   17/06/15      3,157,894.74         789,473.68         3,947,368.42   

13

   17/12/15      3,157,894.74         789,473.68         3,947,368.42   

14

   17/06/16      3,157,894.74         789,473.68         3,947,368.42   

15

   17/12/16      3,157,894.74         789,473.68         3,947,368.42   

16

   17/06/17      3,157,894.74         789,473.68         3,947,368.42   

17

   17/12/17      3,157,894.74         789,473.68         3,947,368.42   

18

   17/06/18      3,157,894.74         789,473.68         3,947,368.42   

19

   17/12/18      3,157,894.74         789,473.68         3,947,368.42   

 

  112  



--------------------------------------------------------------------------------

SCHEDULE 8

Corporate Structure Chart

 

LOGO [g438418ex10_2pg123.jpg]

 

  113  



--------------------------------------------------------------------------------

SCHEDULE 9

Form of Financial Statements

Part 1

Form of Unaudited Financial Statements for Company

Assets

Current assets:

Cash and cash equivalents

Trade receivables

Prepaid expenses and other receivable

Total current assets

Non-Current assets:

Deposits and other

Property, plant and equipment, net

Construction-in-process

Total non-current assets

Total assets

Liabilities and Shareholder’s Equity

Current liabilities-

Accounts payable and accrued expenses

Non-Current liabilities:

Deferred income taxes

Due to related entities

Due to parent

Total non-current liabilities

Total liabilities

Shareholder’s equity:

Share capital

Retained earnings

Total shareholder’s equity

Total liabilities and shareholder’s equity

Revenues

Cost of revenues

Gross margin

General and administrative expenses

Other operating income

Other expenses – net

 

  114  



--------------------------------------------------------------------------------

Operating income

Income tax expense

Net income for the period

Cash flows from operating activities:

Income before income taxes

Interest received

Income tax paid

Adjustments to reconcile net income to net cash provided by operating
activities:

Depreciation

Amortization of prepaid operating lease rentals

Profit on sale of property, plant and equipment

Interest received

Construction-in-process

Changes in operating assets and liabilities:

Receivables and prepaid expenses

Intercompany

Accounts payable and accrued expenses

Net cash provided by operating activities

Cash flows from investing activities:

purchase of property, plant and equipment

Payments for construction in progress

Proceeds from disposal of property, plant and equipment

Net cash used in investing activities

Cash flows from financing activities –

Repayment of related party balances

Net cash provided by (used in) financing activities

Net increase in cash and cash equivalents

Cash and cash equivalents at beginning of period

Cash and cash equivalents at end of period

Supplemental non-cash investing activities –

Increase in due to related party related to purchases of property, plant and
equipment

Increase in accounts payable related to purchases of property, plant and
equipment

 

  115  



--------------------------------------------------------------------------------

Part 2

Form of Audited Financial Statements for Kenyan Branch

ORPOWER4, INC – KENYA BRANCH

FINANCIAL STATEMENTS

FOR THE YEAR ENDED DECEMBER 31, 2011

 

  116  



--------------------------------------------------------------------------------

Part 3

Form of Audited Financial Statements for Company

ORPOWER4, INC

FINANCIAL STATEMENTS

FOR THE YEAR ENDED DECEMBER 31, 2011 AND FOR THE SIX MONTHS

ENDED JUNE 30, 2012

 

  117  



--------------------------------------------------------------------------------

SCHEDULE 10

Site Plan

 

LOGO [g438418ex10_2pg128.jpg]

 

  118  



--------------------------------------------------------------------------------

SCHEDULE 11

Excluded Activities

 

1

Production or activities involving forced labour1 or child labour2.

 

2 Production or trade in any product or activity deemed illegal under host
country laws or regulations or international conventions and agreements.

 

3

Production or trade in3

 

  3.1 weapons and munitions

 

  3.2 tobacco

 

  3.3 hard liquor.

 

4

Gambling, casinos and equivalent enterprises4.

 

5 Any business relating to pornography or prostitution.

 

6

Trade in wildlife or wildlife products regulated under CITES5.

 

7

Production or use of or trade in hazardous materials such as radioactive
materials6, unbounded asbestos fibres and products containing PCBs7.

 

8 Cross-border trade in waste and waste products unless compliant to the Basel
Convention and the underlying regulations.

 

9 Drift net fishing in the marine environment using nets in excess of 2.5km in
length.

 

1 

Forced labour means all work or service, not voluntarily performed, that is
extracted from an individual under threat of force or penalty as defined in the
ILO conventions.

2 

Employees may only be taken if they are at least 14 years old, as defined in the
ILO Fundamental Human Rights conventions (Minimum Age Convention C138, Art. 2),
unless local legislation specifies compulsory school attendance or the minimum
age for working. In such cases the higher age shall apply.

3 

This applies when these activities are a substantial part of a project sponsor’s
primary operations.

4 

This applies when these activities are a substantial part of a project sponsor’s
primary operations.

5 

CITES: Convention on International Trade in Endangered Species or Wild Fauna and
Flora.

6 

This does not apply to the purchase of medical equipment, quality control
(measurement) equipment and any other equipment where EFP considers the
radioactive source to be trivial and/or adequately shielded.

7 

PCBs: Polychlorinated biphenyls, a group of highly toxic chemicals. PCBs are
likely to be found in oil-filled electrical transformers, capacitors and
switchgear dating from 1950-1985.

 

  119  



--------------------------------------------------------------------------------

10

Production, use of or trade in pharmaceuticals, pesticides/herbicides,
chemicals, ozone depleting substances8 and other hazardous substances subject to
international phase-outs or bans.

 

11

Significant conversion or degradation9 of Critical Habitat10.

 

12 Production and distribution of racist, anti-democratic and/or neo-nazi media.

 

8 

Ozone Depleting Substances: Chemical compounds, which react with and delete
stratospheric ozone, resulting in “holes in the ozone layer“. The Montreal
Protocol lists ODs and their target reduction and phase-out dates.

9 

Significant conversion or degradation means the (1) elimination or seves
diminution of the integrity of a habitat caused by a major, long-term change in
land or water use; or (2) modification of a habitat that substantially reduces
the habitat’s ability to maintain viable population of its native species.

10 

Critical habitat is a subset of both natural and modified habitat that deserves
particular attention. Critical habitat includes areas with high biodiversity
value that meet the criteria of the world Conservation Union (IUCN)
classification, including habitat required for the survival of critically
endangered or endangered species as defined by the IUCN Red List of Threatened
Species or as defined in any national legislation; areas having special
significance for endemic or restricted-range species; sites that are critical
for the survival of migratory species; areas supporting globally significant
concentrations or numbers of individuals of congregatory species; areas with
unique assemblages of species or which are associated with key evolutionary
processes or provide key ecosystem services; and areas having biodiversity of
significant social, economic or cultural importance to local communities.
Primary Forest or forests of High Conservation Value shall be considered
Critical Habitats.

 

  120  



--------------------------------------------------------------------------------

SCHEDULE 12

Calculation of the Mandatory Cost

 

1 The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with:

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

the requirements of the European Central Bank.

 

2 On the first day of each Interest Period (or as soon as possible thereafter)
the Global Agent shall calculate, as a percentage rate, a rate (the “Additional
Cost Rate”) for each Lender, in accordance with the paragraphs set out below.
The Mandatory Cost will be calculated by the Global Agent as a weighted average
of the Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3 The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Global Agent. This percentage will be certified by that Lender in its notice to
the Global Agent to be its reasonable determination of the cost (expressed as a
percentage of that Lender’s participation in all Loans made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

 

4 The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Global Agent as follows:

 

E × 0.01

     per cent. per annum.    300        

Where:

E: is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Global Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Global Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5 For the purposes of this Schedule:

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

  121  



--------------------------------------------------------------------------------

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6 If requested by the Global Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Global Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

 

7 Each Lender shall supply any information required by the Global Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

the jurisdiction of its Facility Office; and

any other information that the Global Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Global Agent of any change to the
information provided by it pursuant to this paragraph.

 

8 The rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Global Agent based upon the information supplied to it
pursuant to paragraphs 6 and 7 above and on the assumption that, unless a Lender
notifies the Global Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

9 The Global Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 6 and 7 above is true and correct in
all respects.

 

10 The Global Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

  122  



--------------------------------------------------------------------------------

11 Any determination by the Global Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

12 The Global Agent may from time to time, after consultation with the Company
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

  123  



--------------------------------------------------------------------------------

SCHEDULE 13

Form of Operating Budget

 

From : January 1st [        ]    To: December 31st [        ]

 

(In US$ thousands)    [                    ]  OPERATING
BUDGET      Annual     Comments

1. Salaries, G&A, etc.

    

1.1 Salaries (Fixed Monthly Portion)

   $ [             ]    1/12 per
month

1.2 Salaries other

   $ [             ]   

1.3 Site G&A

   $ [             ]    1/12 per
month

1.4 Property insurance

   $ [             ]   

1.5 Owner G&A

   $ [             ]   

1.6 Housing

   $ [             ]   

1.7 Safety

   $ [             ]   

1.8 Other / Misc.

   $ [             ]      

 

 

   

Total Fixed Costs Budget

   $ [             ]      

 

 

   

2. Spare parts, Consumables, etc.

    

2.1 Spare parts, repairs and consumables

   $ [             ]   

2.2 Other / Misc.

   $ [             ]      

 

 

   

Total Variable Costs Budget

   $          

 

 

   

 

  124  



--------------------------------------------------------------------------------

3. Wellfield Maintenance / Capex

  

 

(exc, draw on reserves)

3.1 Wellfield maintenance

   $ [             ]   

3.2 CapEx

   $ [             ]   

3.3 Misc.(*)

   $ [             ]      

 

 

   

Total Wellfield Maintenance / Capex

   $ [             ]      

 

 

   

4. O&M Contingencies & misc.

    

4.1 O&M Contingencies & misc.

   $ [             ]      

 

 

   

5. Income Taxes

       

 

 

   

5.1 Cash Income Taxes

   $ [             ]      

 

 

   

6. TOTAL OPERATING BUDGET FOR PERIOD(**)

   $ [             ]   

The Annual Operating Budget above is not evenly spread across the months within
the year, with the exception of the items which are commented with “1/12 per
month”.

 

(*) If miscellaneous amount exceeds twenty percent (20%) of total Wellfield
Maintenance / Capex Amount, such costs should be further broken-down by
category.

(**) Excluding: deposits to reserve accounts, political risk insurance premiums,
royalty charges on revenue to KPLC, interest on debitory accounts (if any) and
hedging costs (if any).

 

  125  



--------------------------------------------------------------------------------

SCHEDULE 14

Form of Environmental and Social Action Plan

The Company shall wherever applicable continue to carry out the actions as
specified below and declares that the necessary resources will be allocated.
This Environmental and Social Action Plan is based on the Environmental and
Social Review Summary (ESRS, dated 23.06.08) that was prepared for the Project
by DEG. This Environmental and Social Action Plan does not substitute the
Environmental and Social Management Plan (“ESMP”).

 

Environmental &
social issues

  

Action description

  

Responsible staff
member/s

  

Status11

  

Remarks12

IFC Performance Standards          Compliance with IFC Performance Standards as
per the Common Terms Agreement    Incorporate into the ESMP the commitment to
comply with the IFC Performance Standards    Plant Manager    Completed    None.
Management capacity and organisation   

Nominate responsible person within the organisation for:

 

• community contacts and issues

 

• environmental issues

 

• health and safety

   Environmental Officer    Completed    None

 

11 

Status: planned, budgeted, started, completed

12 

Target completion: specified date, ongoing

 

  126  



--------------------------------------------------------------------------------

Mitigation of social impacts Massai community    Develop and implement a
formalised grievance mechanism for surrounding communities that allows
individuals to address concerns    Plant Manager    Completed    None   
Continue regular consultation and take, if necessary, actions necessary as a
result of the consultations    Plant Manager    On going    To be carried out on
quarterly basis HIV/ AIDS    Draft a HIV/AIDS policy in accordance with the
Common Terms Agreement (Schedule 5)    Plant Manager    Completed    None   
Formally adopt and launch a HIV/AIDS policy and establish the required program
   Plant Manager    Completed    None Mitigation of physical / chemical impacts
         Greenhouse gas emissions    Develop a method to quantify the
composition of non condensable gas (“NCG”) emissions of the project and -
include figure into the annual reporting    Plant Manager    On going    To be
carried out on quarterly basis commencing from Q 1 2010

 

  127  



--------------------------------------------------------------------------------

Tracer studies    Take all reasonable efforts to verify the presence and the
results of the tracer studies carried out by KenGen       Completed    None
Monitoring          ESMP    Review the ESMP subsequent to operation to assess
areas where changes or additional actions would be appropriate    Plant Manager
   On going    To be carried out annually H2S Monitoring    Installation of two
continuous H2S monitors at locations accessible to the public.    Plant Manager
   Completed    None Soil sampling    Obtain soils samples and analyze annually
for contaminants such as boron, arsenic and mercury at one or two nearby
locations in vegetated areas (selection of location to based on results of
initial measurements)    Plant Manager    On going    To be carried out annually
Reporting and Review          Annual independent review    Review of compliance
with environmental and social contractual obligations by an independent – NEMA
approved – consultant and include results in the Annual Environmental and Social
Report prepared by the consultant and submitted to NEMA and copied to the Global
Agent    Plant Manager    On going    To be carried out annually

 

  128  



--------------------------------------------------------------------------------

SCHEDULE 2

to the Amendment Agreement

Conditions Precedent

 

1 A copy, certified a true copy by an Authorised Signatory, of the
constitutional documents of the Company or a certificate of such an Authorised
Signatory confirming that its constitutional documents delivered pursuant to the
Amended and Restated Common Terms Agreement remain in effect in such form
unamended.

 

2 Certified copy extracts of a meeting of the board of directors of the Company
approving the Amendment Documents and designating authorised signatories of the
Company to execute the Amendment Documents and any other documents required in
connection with the transactions contemplated hereby and thereby.

 

3 A certificate of an Authorised Signatory setting out the names and signatures
of the persons authorised to sign the Amendment Documents and all other
documents to be executed in connection herewith.

 

4 Satisfactory legal opinions from Trinity International LLP, English legal
advisers to the Global Agent in England & Wales in connection with this
Amendment Agreement addressed to the Global Agent.

 

5 Satisfactory legal opinion from Cayman legal advisers to the Company in
connection with this Amendment Agreement addressed to the Global Agent.

 

6 Satisfactory legal opinion from Company’s New York Counsel in relation to the
legal, valid, binding and enforceable nature of the Closing Coordination and
Escrow Agreement and the guaranty to be issued by Ormat Technologies, Inc. in
relation to the Amended and Restated Common Terms Agreement.

 

7 Evidence of execution by all parties of the Closing Coordination and Escrow
Agreement, the Subordination Agreement, the Amended Participation Agreement and
the Guarantee.

 

8 Evidence that the Company has paid all fees then due and payable to Lenders,
including without limitation, the fees and expenses then owing in relation to
the Lenders’ External Advisers.

 

9 Confirmation from the Global Agent that it has received all financial and
environmental reports due to be delivered to it under the Common Terms Agreement
up to and including the date of this Agreement.

 

10 Provision of the Certificate of the Independent Engineer in relation to the
financial projections of the Project.

 

  -9-  



--------------------------------------------------------------------------------

SIGNATORIES

 

Company SIGNED by:  

 

for and on behalf of ORPOWER 4 INC. Name:   Title:  

 

Global Agent SIGNED by:  

 

the duly constituted attorney(s) of DEG- DEUTSCHE INVESTITIONS-UND
ENTWICKLUNGSGESELLSCHAFT MBH Name:   Title:  

 

  -10-  



--------------------------------------------------------------------------------

Original Lender SIGNED by:  

 

the duly constituted attorney(s) of DEG- DEUTSCHE INVESTITIONS-UND
ENTWICKLUNGSGESELLSCHAFT MBH Name:   Title:  

 

  -11-  